EXHIBIT 10.1


 
Share Exchange and Purchase Agreement
 
(Conditioned – Article VIII)
 


 
between
 


 
The Stockholders of
 
CryptoCorum LTD (formerly, 360bet.com Holding LTD)
 
Malta holding company number C37358,
 
Address: Vincenti Buildings, Suite 318, 14-19 Strait Street, Valetta 08, Malta;
 


 
and
 


 
StrategaBiz, Inc.
 
a Delaware corporation
 
25 East 200 South
 
Lehi, Utah 84043, USA
 


 


 


 
Dated as of 26 February, 2015
 
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
 
ARTICLE I. DEFINITIONS AND USAGE
1
Section 1.01
Definitions.
1
Section 1.02
The Acquired Companies.
7
Section 1.03
Usage.
7
ARTICLE II. SALE AND TRANSFER OF ACQUIRED INTERESTS; CLOSING
8
Section 2.01
Acquired Interests.
8
Section 2.02
Purchase Price.
8
Section 2.03
Closing.
8
Section 2.04
Closing Obligations.
9
ARTICLE III. REPRESENTATIONS AND WARRANTIES OF SELLERS
10
Section 3.01
Organization and Good Standing.
10
Section 3.02
Enforceability and Authority; No Conflict.
10
Section 3.03
Capitalization of Company and Subsidiaries.
11
Section 3.04
Financial Statements.
12
Section 3.05
Books and Records.
13
Section 3.06
Condition and Sufficiency of Assets.
14
Section 3.07
Accounts Receivable. .
14
Section 3.08
Inventories.
14
Section 3.09
No Undisclosed Liabilities.
14
Section 3.10
Taxes.
14
Section 3.11
No Material Adverse Change.
16
Section 3.12
Compliance with Legal Requirements; Governmental Authorizations.
16
Section 3.13
Legal Proceedings; Orders.
17
Section 3.14
Absence of Certain Changes and Events.
18
Section 3.15
Contracts.
19
Section 3.16
Insurance.
22
Section 3.17
Employees and Consultants.
22
Section 3.18
Intellectual Property Assets.
23
Section 3.19
Foreign Corrupt Practices.
27
Section 3.20
Relationships with Related Persons.
27
Section 3.21
Securities Law Matters.
28
Section 3.22
Product Liabilities and Warranties.
29
Section 3.23
Brokers or Finders.
29
Section 3.24
Disclosure.
29
ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF BUYER
29
Section 4.01
(a) Organization and Good Standing.
29
Section 4.02
Enforceability and Authority; No Conflict.
29
Section 4.03
Investment Intent.
30
Section 4.04
Certain Proceedings.
30
Section 4.05
Brokers or Finders.
30
Section 4.06
Capitalization of Buyer.
30
Section 4.07
Validity of Shares.
31
Section 4.08
SEC Reports; Financial Statements; Public Communications; Internal Controls and
Disclosure Controls.
31
Section 4.09
Investment Company.
33
Section 4.10
No Undisclosed Liabilities.
33
Section 4.11
No Material Adverse Change.
33
Section 4.12
Compliance With Legal Requirements; Governmental Authorizations.
34
Section 4.13
Legal Proceedings; Orders.
34
ARTICLE V. COVENANTS OF SELLERS PRIOR TO CLOSING DATE.
35
Section 5.01
Access and Investigation.
35

 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.02
Operation of the Businesses of the Acquired Companies.
35
Section 5.03
Filings and Notifications; Cooperation.
36
Section 5.04
Notice.
36
Section 5.05
Payment of Indebtedness by Related Persons.
37
Section 5.06
Exclusive Dealing.
37
Section 5.07
Best Efforts.
37
Section 5.08
Financial Information.
37
Section 5.09
Transfers.
37
ARTICLE VI. COVENANTS OF BUYER PRIOR TO CLOSING DATE
38
Section 6.01
Filings and Notifications; Cooperation.
38
Section 6.02
Notice.
38
Section 6.03
Best Efforts.
38
ARTICLE VII. POST-CLOSING COVENANTS
38
Section 7.01
Cooperation and Proceedings; Access to Records.
38
Section 7.02
Directors and Officers.
39
Section 7.03
Filings
39
Section 7.04 Stockholder Agreement. 40
ARTICLE VIII. CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE
41
Section 8.01
Accuracy of Sellers’ Representations.
41
Section 8.02
Sellers’ Performance.
41
Section 8.03
Bring Down Certificate.
41
Section 8.04
Super 8K or S-1 Registration Statement.
41
Section 8.05
Governmental Authorizations.
41
Section 8.06
Additional Documents.
42
Section 8.07
Omitted.
42
Section 8.08
No Proceedings.
42
Section 8.09
No Claim Regarding Stock Ownership or Sale Proceeds.
42
Section 8.10
No Conflict.
42
Section 8.11
No Material Adverse Change.
43
Section 8.12
Non-Competition.
43
Section 8.13
Stockholders Agreement..
43
Section 8.14
Receipt of Information.
43
Section 8.15
Board Consent.
43
Section 8.16
Prostaker.
43
Section 8.17
.
43
ARTICLE IX. CONDITIONS PRECEDENT TO SELLERS’ OBLIGATIONS TO CLOSE
43
Section 9.01
Accuracy of Buyer’s Representations.
43
Section 9.02
Buyer’s Performance.
43
Section 9.03
Bring Down Certificate.
43
Section 9.04
Consents.
44
Section 9.05
Additional Documents.
44
Section 9.06
No Legal Prohibition.
44
Section 9.07
Resignation.
44
ARTICLE X. TERMINATION
44
Section 10.01
Termination Events.
44
Section 10.02
Effect of Termination.
45
ARTICLE XI. INDEMNIFICATION; PAYMENT; REIMBURSEMENT; REMEDIES
45
Section 11.01
Survival; Remedies.
45
Section 11.02
Indemnification, Payment, and Reimbursement by Sellers.
46
Section 11.03
Indemnification, Payment, and Reimbursement by Buyer.
46
Section 11.04
Time Limitations.
46
Section 11.05
Setoff Right.
47
Section 11.06
Third-Party Claims.
47

 
 
 

--------------------------------------------------------------------------------

 
 
Section 11.07
Other Claims.
49
Section 11.08
Strict Liability or Indemnitee Negligence.
49
ARTICLE XII. MISCELLANEOUS
49
Section 12.01
Expenses.
49
Section 12.02
Public Announcements.
49
Section 12.03
Disclosure Schedules.
50
Section 12.04
Nature of Sellers’ Obligations.
50
Section 12.05
Sellers’ Representative.
50
Section 12.06
Further Assurances.
51
Section 12.07
Entire Agreement.
51
Section 12.08
Modification.
51
Section 12.09
Assignments and Successors.
51
Section 12.10
No Third-Party Rights.
51
Section 12.11
Remedies Cumulative.
52
Section 12.12
Governing Law, Jurisdiction and Service of Process.
52
Section 12.13
Waiver of Jury Trial.
52
Section 12.14
Attorneys’ Fees.
52
Section 12.15
Enforcement of Agreement.
52
Section 12.16
No Waiver.
52
Section 12.17
Notices.
53
Section 12.18
Severability.
54
Section 12.19
Time of Essence.
54
Section 12.20
Counterparts and Electronic Signatures.
54

 
 
 

--------------------------------------------------------------------------------

 
 
SHARE EXCHANGE AND PURCHASE AGREEMENT
 
This Share Exchange And Purchase Agreement (this “Agreement”) is made as of 26
February, 2015 by StrategaBiz, Inc., a Delaware, USA, corporation (“Buyer”),
Jeckelson Investments Limited, a Cyprus company with a register number of HE
206312 (“JIL”) as the Sole owner of  CryptoCorum Ltd., a Malta company holding
number C37358, (the “Company”) together with those entities and individuals who
have executed the signature page to this Agreement being the key equity holders
of JIL (the “Keyholders,” and together with JIL, the  “Sellers” and individually
a “Seller”).
 
Recitals
 
A.           JIL is the owner of 100% of the issued and outstanding capital
shares of Company (“Shares”) and Keyholders are owners of the number and class
of Equity Securities of JIL set forth opposite such Keyholder’s name on the
signature page, which Equity Securities constitute one hundred percent (100%) of
the issued and outstanding shares of the Company.
 
B.           Sellers desire to sell, and Buyer desires to purchase, all issued
and outstanding shares of every class and type of the Company (the “Acquired
Interests”) for the consideration and on the terms set forth in this Agreement.
 
C.           The present major shareholders of Buyer and Sellers shall, in
connection with the execution of this Agreement, enter into a Stockholders’
Agreement of even date herewith containing certain covenants, terms and
conditions set forth in Section 7.04.
 
The parties, intending to be legally bound, agree as follows:
 
ARTICLE I.
DEFINITIONS AND USAGE
 
Section 1.01                               Definitions.
 
  For purposes of this Agreement, the following terms have the meanings
specified or referred to in this Section 1.01:
 
“Acquired Companies”—the Company and its Subsidiaries, collectively, and
“Acquired Company” means any one of the Acquired Companies.
 
 “Agreement”—as defined in the first paragraph of this Agreement.
 
“Applicable Contract”—any Contract (a) under which any Acquired Company has or
could acquire any rights, (b) under which any Acquired Company has or could
become subject to any obligation or liability, or (c) by which any Acquired
Company or any assets owned or used by it is or could become bound.
 
“Acquired Interests” – all issued and outstanding Equity Securities of every
class and type of CryptoCorum Ltd., Malta (holding number C37358).
 
“Balance Sheet Date”—as defined in Section 3.04.
 
“Board Appointees”—as defined in Section 7.02(c).
 
 
1

--------------------------------------------------------------------------------

 
 
 “Breach”—any breach of, or any inaccuracy in, any representation or warranty or
breach of, or failure to perform or comply with, any covenant or obligation in
or of the Contract in question, or any event that with the passing of time or
the giving of notice, or both, would constitute such a breach, inaccuracy, or
failure.
 
“Business Day”—any day other than (a) Saturday or Sunday or (b) any other day on
which national banks in Delaware, USA are generally permitted or required to be
closed.
 
“Buyer”—as defined in the first paragraph of this Agreement.
 
“Buyer Balance Sheet”—as defined in Section 4.08(a).
 
“Buyer Balance Sheet Date”—as defined in Section 4.8(a).
 
“Buyer Common Stock”—as defined in Section 2.02.
 
“Buyer Financial Information”—as defined in Section 4.08(b).
 
“Buyer Group”—as defined in Section 5.01.
 
“Buyer Indemnified Persons”—as defined in Section 11.02.
 
“Buyer’s Closing Documents”— each document to be executed or delivered by Buyer
at the Closing.
 
 “Closing”—as defined in Section 2.03.
 
“Closing Date”—the date on which the Closing occurs as set forth in Section
2.03.
 
 “Code”—the Internal Revenue Code of 1986.
 
 “Company”—as defined in the Recitals of this Agreement.
 
“Consent”—any approval, consent, ratification, waiver, or other authorization.
 
“Contemplated Transactions”—the transactions contemplated by this Agreement.
 
“Contract”—any agreement, contract, lease, consensual obligation, promise,
commitment, or undertaking (whether written or oral and whether express or
implied), whether or not legally binding.
 
“Copyrights”—as defined in Section 3.18(e).
 
“Disclosure Schedules” means (a) with respect to the Sellers, any of the
Schedules referred to in Article III, and (b) with respect to the Buyer, any of
the Schedules referred to in Article IV.
 
“Eligible Market” means the Over-the-Counter Bulletin Board.
 
 “Encumbrance”—any charge, claim, community or other marital property interest,
condition, equitable interest, lien, option, pledge, security interest,
mortgage, right of way, easement, encroachment, servitude, right of first
option, right of first refusal, or similar restriction, including any
restriction on use, voting, transfer, receipt of income, or exercise of any
other attribute of ownership.
 
 
2

--------------------------------------------------------------------------------

 
 
“Environment”—soil, land surface and subsurface strata, surface waters
(including navigable and nonnavigable inland and ocean waters), groundwaters,
drinking water supply, stream sediments, ambient air (indoor air), plant and
animal life, and any other environmental medium or natural resource.
 
“Environmental, Health, and Safety Liability”—any Loss, obligation, or other
responsibility resulting from or arising under an Environmental Law or an
Occupational Safety and Health Law.
 
 “Equity Security”—in respect of any Person, (a) any capital stock or similar
security, (b) any security convertible into or exchangeable for any security
described in clause (a), (c) any option, warrant, or other right to purchase or
otherwise acquire any security described in clauses (a), (b), or (c), and (d)
any “equity security” within the meaning of the Exchange Act.
 
 “Exchange Act”—the Securities Exchange Act of 1934.
 
“Exchange Shares”—as defined in Section 2.02.
 
 “Financial Statements”—as defined in Section 3.04.
 
“GAAP”—generally accepted accounting principles in the United States.
 
“Governmental Authorization”—any (a) Consent, license, registration, or permit
issued, granted, given, or otherwise made available by or under the authority of
any Governmental Body or pursuant to any Legal Requirement; or (b) right under
any Contract with any Governmental Body.
 
“Governmental Body”—any: (a) nation, state, county, city, town, borough,
village, district, or other jurisdiction; (b) federal, state, local, municipal,
foreign, multinational, or other government; (c) governmental or
quasi-governmental authority of any nature (including any agency, branch,
department, board, commission, court, tribunal, or other entity exercising
governmental or quasi-governmental powers); (d) body exercising, or entitled or
purporting to exercise, any administrative, executive, judicial, legislative,
police, regulatory, or taxing authority or power, whether local, national, or
international; or (e) official of any of the foregoing.
 
“HSR Act”—the Hart-Scott-Rodino Antitrust Improvements Act of 1976.
 
“Indemnified Person”—as defined in Section 11.08(a).
 
“Indemnifying Person”—as defined in Section 11.08(a).
 
“Independent Accountants”—as defined in Section 2.06(d).
 
“Information Statement” means the information statement pursuant to Rule 14f-1
promulgated under the Exchange Act regarding a change in the majority of
directors of Buyer, together with any amendments or supplements thereof.
 
 “Intellectual Property Assets”—as defined in Section 3.18(a).
 
“Interim Balance Sheet”—as defined in Section 3.04.
 
“Interim Balance Sheet Date”—as defined in Section 3.04.
 
“Invention Disclosures”—as defined in Section 3.18(c)(i).
 
 
3

--------------------------------------------------------------------------------

 
 
“IRS”—the United States Internal Revenue Service or any successor agency, and,
to the extent relevant, the United States Department of the Treasury.
 
“Knowledge”—
 
(a)           An individual will be deemed to have Knowledge of a particular
fact or other matter if: (i) that individual is actually aware of that fact or
matter; or (ii) a prudent individual could be expected to discover or otherwise
become aware of that fact or matter in the course of conducting a reasonably
comprehensive investigation regarding the accuracy of any representation or
warranty in this Agreement.
 
(b)           A Person (other than an individual) will be deemed to have
Knowledge of a particular fact or other matter if any individual who is serving,
or who has at any time served, as a director, officer, partner, manager,
executor, or trustee of that Person (or in any similar capacity) has, or at any
time had, Knowledge of that fact or other matter (as set forth in clauses (a)(i)
and (ii) above).
 
“Knowledge of Sellers”—Knowledge of any Seller or any Acquired Company.
 
 “Legal Requirement”—any constitution, law, ordinance, principle of common law,
code, rule, regulation, statute, act, treaty, or order of general applicability
of any Governmental Body, including rules and regulations promulgated
thereunder.
 
“Loss”—any cost, loss, liability, obligation, claim, cause of action, damage,
deficiency, expense (including costs of investigation and defense and reasonable
attorneys’ fees and expenses), fine, penalty, judgment, award, assessment, or
diminution of value.
 
 “Marks”—as defined in Section 3.18(d).
 
“Material Adverse Change”—with respect to an Acquired Company, any event,
change, development, or occurrence that, individually or together with any other
event, change, development, or occurrence, is materially adverse to its
business, condition (financial or otherwise), assets, results of operations, or
prospects.
 
“Material Consents”—as defined in Section 8.04.
 
“Domain Names”—as defined in Section 3.18(h).
 
 “Order”—any order, injunction, judgment, decree, ruling, assessment, or
arbitration award of any Governmental Body or arbitrator.
 
“Ordinary Course of Business”—an action taken by a Person will be deemed to have
been taken in the Ordinary Course of Business only if that action: (a) is
consistent in nature, scope, and magnitude with the past practices of such
Person and is taken in the ordinary course of the normal, day-to-day operations
of such Person; and (b) does not require authorization by the board of directors
of such Person (or by any Person or group of Persons exercising similar
authority) and does not require any other separate or special authorization of
any nature.
 
“Organizational Documents”—(a) the articles or certificate of incorporation and
the bylaws of a corporation; (b) the certificate of formation and limited
corporation or limited liability company agreement, operating agreement, or like
agreement of a limited corporation or limited liability company; (c) the
partnership agreement and any statement of partnership of a general partnership;
(d) the limited partnership agreement and the certificate of limited partnership
of a limited partnership; (e) any charter or agreement or similar document
adopted or filed in connection with the creation, formation, or organization of
a Person; and (f) any amendment to or restatement of any of the foregoing.
 
 
4

--------------------------------------------------------------------------------

 
 
 “Patents”—as defined in Section 3.18(c).
 
“Permitted Encumbrances”—(a) Encumbrances for Taxes and other governmental
charges and assessments (except assessments for public improvements levied,
pending, or deferred against Owned Real Property) that are not yet due and
payable, (b) Encumbrances of carriers, warehousemen, mechanics, and materialmen
and other like Encumbrances arising in the Ordinary Course of Business (provided
lien statements have not been filed or such Encumbrances otherwise perfected),
(c) statutory Encumbrances in favor of lessors arising in connection with any
property leased to any Acquired Company, and (d) Encumbrances disclosed in the
Financial Statements.
 
“Person”—an individual, partnership, corporation, business trust, limited
corporation, limited liability company, limited liability partnership, joint
stock company, trust, unincorporated association, joint venture, other entity,
or a Governmental Body.
 
“Purchase Agreement”—as defined in the Recitals of this Agreement.
 
 “Proceeding”—any action, arbitration, mediation, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, judicial, or
investigative) commenced, brought, conducted, or heard by or before, or
otherwise involving, any Governmental Body or arbitrator.
 
“Purchase Price”—as defined in Section 2.02.
 
 “Record”—information that is inscribed on a tangible medium or that is stored
in an electronic or other medium.
 
“Related Person”—
 
(a)           With respect to an individual: (i) each other member of such
individual’s Family; (ii) any Person that is directly or indirectly controlled
by such individual or any one or more members of such individual’s Family; (iii)
any Person in which members of such individual’s Family hold (individually or in
the aggregate) a Material Interest; and (iv) any Person with respect to which
one or more members of such individual’s Family serves as a director, officer,
partner, manager, executor, or trustee (or in a similar capacity).
 
(b)           With respect to a Person other than an individual: (i) any Person
that directly or indirectly controls, is directly or indirectly controlled by,
or is directly or indirectly under common control with, such specified Person;
(ii) any Person that holds a Material Interest in such specified Person; (iii)
each Person that serves as a director, officer, partner, manager, executor, or
trustee of such specified Person (or in a similar capacity); (iv) any Person in
which such specified Person holds a Material Interest; and (v) any Person with
respect to which such specified Person serves as a general partner, manager, or
a trustee (or in a similar capacity).
 
(c)           For purposes of this definition: (i) “control” (including
“controlling,” “controlled by,” and “under common control with”) means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract, or otherwise, and shall be construed as such term is
used in the rules promulgated under the Exchange Act; (ii) the “Family” of an
individual includes (A) the individual, (B) the individual’s spouse, (C) any
other natural person who is related to the individual or the individual’s
 
 
5

--------------------------------------------------------------------------------

 
 
spouse within the second degree, and (D) any other natural person who resides
with such individual; and (iii) “Material Interest” means direct or indirect
beneficial ownership (as defined in Rule 13d-3 under the Exchange Act) of voting
securities or other voting interests representing at least 10% of the
outstanding voting power of a Person or Equity Securities representing at least
10% of the outstanding equity interests in a Person.
 
“Release”—any release, spill, emission, leaking, pumping, pouring, dumping,
emptying, injection, deposit, disposal, discharge, dispersal, leaching, or
migration on or into the Environment, or into or out of any property.
 
“Representative”—with respect to a particular Person, includes any director,
officer, manager, employee, agent, consultant, advisor, accountant, financial
advisor, or legal counsel of such Person.
 
“SEC” The U.S. Securities and Exchange Commission
 
“SEC Documents”—as defined in Section 4.07(a).
 
“Securities Act”—the Securities Act of 1933.
 
“Seller(s)”—as defined in the first paragraph of this Agreement and signing this
Stock Exchange Agreement on the signature page on the selling side.
 
“Sellers’ Closing Documents”—the Seller’s Releases specified in Section
2.04(a)(v and each other document to be executed or delivered by any Seller at
the Closing.
 
“Sellers’ Releases”–as defined in Section 2.04.
 
“Sellers’ Representative”—as defined in Section 12.5(a).
 
“Stockholder’s Agreement” as defined in Section 7.04.
 
“Software”—as defined in Section 3.18(a)(v).
 
“Subsidiary”—with respect to any Person (the “Owner”), any corporation or other
Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than Equity Securities or
other interests having such power only upon the happening of a contingency that
has not occurred) are held by the Owner or one or more of its Subsidiaries; when
used without reference to a particular Person, “Subsidiary” means a Subsidiary
of the Company as set forth in Section 1.02.
 
“Tax”—any income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, property, environmental, windfall profit,
customs, vehicle, airplane, boat, vessel or other title or registration, capital
stock, franchise, employees’ income withholding, foreign or domestic
withholding, Social Security, unemployment, disability, real property, personal
property, sales, use, transfer, value added, concession, alternative, add-on
minimum and other tax, fee, assessment, levy, tariff, charge, or duty of any
kind whatsoever and any interest, penalty, addition, or additional amount
thereon imposed, assessed, or collected by or under the authority of any
Governmental Body or payable under any tax-sharing agreement or any other
Contract.
 
 
6

--------------------------------------------------------------------------------

 
 
“Tax Return”—any return (including any information return), report, statement,
schedule, notice, form, declaration, claim for refund, or other document or
information filed with or submitted to, or required to be filed with or
submitted to, any Governmental Body in connection with the determination,
assessment, collection, or payment of any Tax or in connection with the
administration, implementation, or enforcement of or compliance with any Legal
Requirement relating to any Tax.
 
“Third Party”—a Person that is not an Acquired Company or a party to this
Agreement.
 
“Third-Party Claim”—any claim against any Indemnified Person by a Third Party,
whether or not involving a Proceeding.
 
“Threat of Release”—a reasonable possibility of a Release that could require
action (including triggering notification or reporting under Environmental Law)
in order to prevent or mitigate damage to the Environment that could result from
such Release.
 
“Trade Secrets”—as defined in Section 3.18(a)(vi).
 
“Transfer”—as defined in Section 5.10.
 
“Ultimate Sellers” – means the individual(s) who ultimately owns and/or controls
one or more of the non individual Sellers.
 
Section 1.02                               The Acquired Companies.
 
(a)           The Acquired Companies shall include, but not be limited to, the
Company and the following wholly owned subsidiaries of the Company:
 
(i)           LXCCOIN (UK limited company no.: 08922734); and
 
(ii)           Prostaker (Malta limited company C 42070).
 
(b)           Sellers hereby represent and warrant that the Company has no other
subsidiaries and does not own any equity interests in any other entities except
as set forth in Section 1.02(a)(i) and (ii) above.
 
Section 1.03                               Usage.
 
(a)           In this Agreement, unless expressly stated otherwise: (i) the
singular includes the plural and vice versa; (ii) reference to any Person
includes such Person’s successors and assigns, if applicable, but only if such
successors and assigns are permitted by this Agreement, and reference to a
Person in a particular capacity excludes such Person in any other capacity;
(iii) reference to a gender includes the other gender; (iv) reference to any
agreement, document, or instrument means such agreement, document, or instrument
as amended or modified and in effect from time to time in accordance with its
terms; (v) reference to any Legal Requirement means that Legal Requirement as
from time to time in effect, including any amendment, modification,
codification, replacement, or reenactment of such Legal Requirement; (vi)
reference to any section or other provision of any Legal Requirement means that
provision of such Legal Requirement as from time to time in effect, including
any amendment, modification, codification, replacement, or reenactment of such
section or other provision; (vii) “hereunder,” “hereof,” “hereto,” and words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section, or other provision of this Agreement; (viii) “including” (and
with correlative meaning “include”) means including without limiting the
generality of any description
 
 
7

--------------------------------------------------------------------------------

 
 
preceding such term; (ix) “or” is used in the inclusive sense of “and/or”; (x)
“any” means “any and all”; (xi) with respect to the determination of any period
of time, “from” means “from and including” and “to” means “to but excluding”;
(xii) a reference to a document, instrument, or agreement also refers to all
addenda, exhibits, or schedules thereto; (xiii) a reference to a “copy” or
“copies” of any document, instrument, or agreement means a copy or copies that
are complete and correct; and (xiv) a reference to a list, or any like
compilation (whether in a Schedule or elsewhere), means that the item referred
to is complete and correct.
 
(b)           Unless otherwise specified in this Agreement, all accounting terms
used in this Agreement will be interpreted, and all accounting determinations
under this Agreement will be made, in accordance with GAAP.
 
(c)           This Agreement was negotiated by the parties with the benefit of
legal representation, and any rule of construction or interpretation otherwise
requiring this Agreement to be construed or interpreted against any party as
having been drafted by it will not apply to any construction or interpretation
of this Agreement.
 
(d)           The headings contained in this Agreement are for convenience of
reference only, shall not be deemed to be part of this Agreement, and shall not
be referred to in connection with the construction or interpretation of this
Agreement.
 
ARTICLE II.
SALE AND TRANSFER OF ACQUIRED INTERESTS; CLOSING
 
Section 2.01                               Acquired Interests.
 
Subject to the terms and conditions of this Agreement, and in reliance upon the
representations, warranties, and covenants contained in this Agreement, at the
Closing, Buyer shall purchase the Acquired Interests from Sellers, and Sellers
shall sell, transfer and assign the Acquired Interests to Buyer, free and clear
of any Encumbrance.
 
Section 2.02                               Purchase Price.
 
The purchase price for the Acquired Interests (the “Purchase Price”) is
10,500,000 shares (the “Exchange Shares”) of common stock, par value $0.0001 per
share, of Buyer (“Buyer Common Stock”).  At the Closing, Buyer shall deliver the
Exchange Shares to JIL as payment on account of the Purchase Price.  The Buyer
acknowledges that the Exchange Shares will be allocated among Sellers as set
forth on Schedule 2.02.  All shares will be restricted and under lock-up and can
therefore not be sold, transferred, pledged, hypothecated or placed for a period
of at least twelve (12) months following the Closing Date (as defined below)
except as set forth in the Stockholder’s Agreement, which, among other
requirements, requires the approval of Brian Palm Svaneeng Mertz.
 
Section 2.03                               Closing.
 
Subject to Article X, the purchase and sale (the “Closing”) provided for in this
Agreement will take place at the offices of Buyer’s Attorney in
Copenhagen  commencing at 10:00 a.m. (local time) on 17 April, 2015 or at such
other date and time as Buyer and Sellers’ Representative may otherwise agree
(“Closing Date”), provided that the Closing will not take place unless and until
(1) Buyer has completed its due diligence, (2) Buyer’s board of directors has
approved the closing of the transaction, (3) U.S. counsel for the Buyer shall
have confirmed that the Registration Statement on Form S-1 and/or Form Super 8K
is ready to file with the SEC and (4) on or prior to the date of the Closing,
all other conditions
 
 
8

--------------------------------------------------------------------------------

 
 
set forth in Articles VIII and IX have been satisfied or waived.  If all
conditions set forth in Articles VIII and IX are not satisfied or waived by 17
April, 2015, subject to Article X, the Closing will take place upon five (5)
Business Days following notice given by Buyer stating that all conditions set
forth in Articles VIII and IX have been satisfied or waived (other than
conditions to be satisfied on the Closing Date).  The Closing will be deemed to
be effective as of the close of business on the Closing Date for tax and
accounting purposes.
 
Section 2.04                               Closing Obligations.
 
At the Closing:
 
(a)           Sellers shall deliver to Buyer:
 
(i)           Company Certificates representing all of the Acquired Interests,
duly endorsed in blank (or accompanied by stock powers executed in blank in
proper form for transfer, with appropriate transfer tax stamps, in any, affixed)
and otherwise in proper form for transfer and such other documents as Buyer or
its counsel may reasonably request to demonstrate satisfaction of the conditions
and compliance with the covenants set forth in this Agreement;
 
(ii)           The Organizational Documents of each Acquired Company filed with
any Governmental Body in connection with its organization, duly certified as of
a recent date (no less than sixty days prior to the Closing Date) by the
appropriate governmental authority of the jurisdiction of its incorporation or
organization, together with a certificate dated as of the Closing Date from the
Secretary of each Acquired Company to the effect that no amendments to such
Organizational Documents have been filed since the date referred to above;
 
(iii)           The Organizational Documents of each Acquired Company not filed
with a Governmental Body in connection with its organization, such as bylaws,
operating agreements, partnership agreements and other similar documents,
certified as of the Closing Date by the Secretary of each Acquired Company;
 
(iv)           Certificates dated as of a date not more than five (5) days prior
to the Closing Date as to the good standing of each Acquired Company and payment
of applicable state Taxes, issued by the appropriate Governmental Body of the
jurisdiction of the Acquired Company’s organization and each jurisdiction in
which the Acquired Company is licensed or qualified to do business as a
(foreign) entity as specified in Schedule 3.01;
 
(v)           Sellers’ Releases substantially in the form of Exhibit A executed
by Sellers;
 
(vi)           The certificate referred to in Section 8.03;
 
(vii)           An executed copy of the Stockholder’s Agreement substantially as
set forth on Exhibit B; and
 
(viii)           Such information as necessary to grant chief executive officer
level access to all bank accounts/net banking etc. of the Acquired Companies;
subject to the authorization and processing of the applicable banks, which the
parties acknowledge may take up to four weeks.
 
(b)           Buyer shall deliver to Sellers’ Representative:
 
 
9

--------------------------------------------------------------------------------

 
 
(i)           The Exchange Shares;
 
(ii)           The certificate referred to in Section 9.03; and
 
(iii)           The Stockholder’s Agreement substantially as set forth on
Exhibit B, executed by certain of Buyer’s shareholders.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF SELLERS
 
The Company and each of the Sellers, jointly and severally, represent and
warrant to Buyer as set forth below.  No specific representation or warranty
limits the generality or applicability of a more general representation or
warranty.
 
Section 3.01                               Organization and Good Standing.
 
(a)           Section 1.02(a) lists each Acquired Company and for each Acquired
Company, its legal name, its type of legal entity, its jurisdiction of
organization, and each jurisdiction in which it is qualified to do business as a
(foreign) entity.  Each Acquired Company is duly organized, validly existing,
and in good standing under the laws of its jurisdiction of organization, with
full power and authority to conduct its business as it is being conducted, to
own or use its assets, and to perform all its obligations under Applicable
Contracts.  Each Acquired Company is duly qualified to do business as a
(foreign) entity and is in good standing under the laws of each jurisdiction
that requires such qualification.
 
(b)           Sellers have delivered to Buyer copies of the Organizational
Documents of each Acquired Company.  No Acquired Company is in default under or
in violation of any of its Organizational Documents.
 
(c)           To Sellers’ Knowledge, no Acquired Company has conducted business
under or otherwise used, for any purpose or in any jurisdiction, any legal,
fictitious, assumed, or trade name other than the names and domain names listed
in Schedule 3.01(c).
 
(d)           The Company has a combined minimum of GBP 60,000 of free cash
liquidity as of Closing Date.
 
Section 3.02                               Enforceability and Authority; No
Conflict.
 
(a)           This Agreement has been duly executed and delivered by each Seller
and constitutes the legal, valid, and binding obligation of each Seller,
enforceable against each Seller in accordance with its terms.  Upon the
execution and delivery of Sellers’ Closing Documents by each Seller party
thereto, each Sellers’ Closing Document will constitute the legal, valid, and
binding obligation of such Seller, enforceable against such Seller in accordance
with its terms.  Each Seller has the absolute and unrestricted right, power,
authority, and capacity to execute and deliver, and to perform its obligations
under, this Agreement and each Seller’s Closing Document to which it is a party.
 
(b)           Except as set forth in Schedule 3.02(b), neither the execution and
delivery of this Agreement nor the consummation or performance of any
Contemplated Transaction will, directly or indirectly (with or without notice or
lapse of time):
 
(i)           Contravene, conflict with, or violate (A) any Organizational
Document of any Acquired Company, (B) any resolution adopted by the board of
directors or the
 
 
10

--------------------------------------------------------------------------------

 
 
shareholders (or Persons exercising similar authority) of any Acquired Company,
or (C) any judgment, order or decree, statute, law, ordinance, rule or
regulation;
 
(ii)           Contravene, conflict with, or violate, or give any Governmental
Body or other Person the right to challenge any Contemplated Transaction, or to
exercise any remedy or obtain any relief under, any Legal Requirement or any
Order to which any Acquired Company or any Seller, or any assets owned or used
by any Acquired Company, could be subject;
 
(iii)           Contravene, conflict with, violate, result in the loss of any
benefit to which any Acquired Company is entitled under, or give any
Governmental Body the right to revoke, suspend, cancel, terminate, or modify,
any Governmental Authorization held by any Acquired Company or that otherwise
relates to the business of, or any assets owned or used by, any Acquired
Company;
 
(iv)          Cause any Acquired Company to become subject to, or to become
liable for payment of, any Tax over the amount of $20,000;
 
(v)           Cause any assets owned or used by any Acquired Company to be
reassessed or revalued by any Governmental Body;
 
(vi)           Result in a breach, or give any Person the right to declare a
default or exercise any remedy or to obtain any additional rights under, or to
accelerate the maturity or performance of, or payment under, or cancel,
terminate, or modify, any Applicable Contract or any Contract to which any
Seller or any Acquired Company is a party;
 
(vii)           Result in the imposition or creation of any Encumbrance upon, or
with respect to, any assets owned or used by any Acquired Company; or
 
(viii)           Result in, or give any other Person the right or option to
cause or declare:  (A) a loss of any Intellectual Property Asset, (B) the
release, disclosure, or delivery of any Intellectual Property Asset by or to any
escrow agent or other Person, or (C) the grant, assignment, or transfer to any
other Person of any license, Encumbrance, or other right or interest under, to,
or in any Intellectual Property Asset.
 
(c)           Except as set forth in Schedule 3.02(c), no Seller or Acquired
Company is or shall be required to give notice to, or obtain Consent, approval,
license, permit, order or authorization from, any Person in connection with the
execution and delivery of this Agreement or the consummation or performance of
any Contemplated Transaction.
 
(d)           Except as set forth in Schedule 3.02(d), no registration,
declaration or filing with, any Governmental Body is required to be obtained or
made by or with respect to such Seller in connection with the execution,
delivery and performance of this Agreement or any Ancillary Agreement or the
consummation of the Acquisition or the other transactions contemplated hereby
and thereby, other than (A) compliance with and filings under HSR Act, (B)
compliance with and filings under Section 13(a) of the Exchange Act, and (C)
those that may be required solely by reason of Buyer’s (as opposed to any other
Third Party’s) participation in the acquisition and the other transactions
contemplated hereby.
 
Section 3.03                               Capitalization of Company and
Subsidiaries.
 
(a)           The issued and outstanding Equity Securities of the Company
consist of a total of 6,300,000 shares.  Following the Closing, 6,299,999 shares
to be held by Buyer and 1 share will be held by
 
 
11

--------------------------------------------------------------------------------

 
 
Reliance Management, as the Malta authorized and designated secretary as
required by applicable law.  The Company owns 100% of the shares in LXCCoin
Limited (UK), which consists of a total of 2,100,000 issued and outstanding
shares.  The Company also owns 1,499 out of 1,500 issued and outstanding shares
of Prostaker Limited (Malta).  The remaining 1 share in Prostaker Limited is
owned by Reliance Management as the Malta authorized and designated secretary as
required by applicable law and may be purchased at face value at any given time.
The acquired Equity Securities of the Company, LXCCoin Limited and Prostaker
Limited constitute all of the Acquired Interests, are issued and outstanding and
have the Percentage Interests set forth in the Organizational Documents of the
Company, as delivered to the Buyer pursuant to Section 3.01. Sellers are the
owners (of record and beneficially) of all of the Acquired Interests, and have
good and valid title to the Acquired Interests free and clear of all
Encumbrances, including any restriction on the right of any Seller to transfer,
sell or assign the Acquired Interests to Buyer pursuant to this Agreement.  The
assignments, endorsements, stock powers, or other instruments of transfer to be
delivered by each Seller to Buyer at the Closing will be sufficient to transfer
such Seller’s entire interest in the Acquired Interests (of record and
beneficially) owned by such Seller.  Upon transfer to Buyer of the Acquired
Interests and, if applicable, the certificates representing the Acquired
Interests, Buyer will receive good and valid title to the Acquired Interests,
free and clear of all Encumbrances, which Acquired Interests constitutes one
hundred percent (100%) of the issued and outstanding equity interests in the
Company .  Schedule 3.03(a) lists Sellers and the capital contributions and
percentage interests relating to the Acquired Interests held by each Seller.
 
(b)           Schedule 3.03(b) lists for each Subsidiary its authorized Equity
Securities, the number and type of Equity Securities issued and outstanding, and
the identity of each owner (of record and beneficially) of such Equity
Securities and number of shares or other interests held by each holder.  All
outstanding Equity Securities of each Subsidiary are owned of record and
beneficially by the Company or one or more of the Acquired Companies, free and
clear of all Encumbrances.  All the outstanding Equity Securities of each
Acquired Company have been duly authorized and validly issued, and are fully
paid and non-assessable. Except as set forth in Schedule 3.03(b), there are no
other shareholders, interest holders or other Contracts relating to any Equity
Security of any Acquired Company, including any Contract for the sale, voting,
or transfer thereof.  Other than this Agreement, the Acquired Interests are not
subject to any voting trust agreement or other Contract, including any Contract
restricting or otherwise relating to the voting, dividend rights or disposition
of the Acquired Interests.  No outstanding Equity Security or other security of
any Acquired Company was issued in violation of the Securities Act or any other
Legal Requirement. There are not any bonds, debentures, notes or other
indebtedness of the Company having the right to vote (or convertible into, or
exchangeable for, securities having the right to vote) on any matters on which
holders of Acquired Interests may vote (“Voting Company Debt”).  Except as set
forth above, as of the date of this Agreement, there are not any options,
warrants, rights, convertible or exchangeable securities, “phantom” stock
rights, stock appreciation rights, stock-based performance units, commitments,
Contracts, arrangements or undertakings of any kind to which the Company or any
Subsidiary is a party or by which any of them is bound (i) obligating the
Company or any Subsidiary to issue, deliver or sell, or cause to be issued,
delivered or sold, additional shares of capital stock or other equity interests
in, or any security convertible or exercisable for or exchangeable into any
capital stock of or other equity interest in, the Company or of any Subsidiary
or any Voting Company Debt, (ii) obligating the Company or any Subsidiary to
issue, grant, extend or enter into any such option, warrant, call, right,
security, commitment, Contract, arrangement or undertaking [or (iii) that give
any person the right to receive any economic benefit or right similar to or
derived from the economic benefits and rights occurring to holders of
Shares.  As of the date of this Agreement, there are not any outstanding
contractual obligations of the Company or any Subsidiary to repurchase, redeem
or otherwise acquire any shares of capital stock of the Company or any
Subsidiary. No Acquired Company owns, or is a party to or bound by any Contract
to acquire, any Equity Security or other security of any Person or any direct or
indirect equity or ownership interest in any other business. No Acquired Company
 
 
12

--------------------------------------------------------------------------------

 
 
is obligated to provide funds to or make any investment (whether in the form of
a loan, capital contribution, or otherwise) in any other Person.
 
Section 3.04                               Financial Statements.
 
Sellers have delivered to Buyer:  (a) consolidated balance sheets of the Company
and its Subsidiaries as at December 31, 2014 (the “Balance Sheet Date”) and as
at December 31, 2013, and the related consolidated statements of income, changes
in shareholders’ equity, and cash flows for each of the two fiscal years ended
on such dates, including the notes thereto, together with the report thereon of
the Company’s independent public accountants (collectively, the “Audited
Financial Statements”). The Financial Statements (i) fairly present the
consolidated financial condition and the results of operations, changes in
shareholders’ equity, and cash flows of the Company and its Subsidiaries as at
the respective dates of, and for the periods referred to in, the Financial
Statements, and (ii) were prepared in accordance with GAAP, subject or the
applicable Legal Requirement relating to the preparation of financial
statements, in the case of the Unaudited Financial Statements, to normal
recurring year-end adjustments (the effect of which will not, individually or in
the aggregate, be material) and the absence of notes (that, if presented, would
not differ materially from those included in the Audited Financial Statements).
The Financial Statements reflect the consistent application of GAAP or the
applicable Legal Requirement relating to the preparation of financial statements
throughout the periods involved, except as disclosed in the notes to the Audited
Financial Statements. No financial statements of any Person other than the
Acquired Companies are required by GAAP or the applicable Legal Requirement
relating to the preparation of financial statements to be included or reflected
in the Financial Statements. The Financial Statements were prepared from, and
are consistent with, the accounting Records of each Acquired Company. Sellers
have also delivered to Buyer copies of all letters from the Company’s auditors
and lawyers to the Company’s board of directors thereof during the 36 months
prior to the date of this Agreement, together with copies of all responses
thereto.  To the knowledge of Sellers and the Company, the Company and the
Subsidiaries do not have any material liabilities or obligations of any nature
(whether accrued, absolute, contingent, unasserted or otherwise) that have had
or could reasonably be expected to have a Material Adverse Effect on the
Company, except (i) as disclosed, reflected or reserved against in the Balance
Sheet and the notes thereto, (ii) for items set forth in Schedule 3.04, (iii)
for liabilities and obligations incurred in the ordinary course of business
consistent with past practice since the date of the Balance Sheet and not in
violation of this Agreement and (iv) for Taxes.
 
Section 3.05                               Books and Records.
 
(a)           The books of account and other Records of each Acquired Company,
all of which have been made available to Buyer, are complete and correct,
represent actual, bona fide transactions, and have been maintained in accordance
with sound business practices and the requirements of Applicable Legal
Requirement.  The Acquired Companies have implemented and maintain a system of
internal control over financial reporting sufficient to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with GAAP or the
applicable Legal Requirement relating to the preparation of financial
statements, including that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP or the applicable Legal Requirement relating to the preparation of
financial statements and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
 
(b)           The minute books of each Acquired Company contain complete and
correct Records of all meetings held and actions taken by written consent of,
the holders of voting securities, the
 
 
13

--------------------------------------------------------------------------------

 
 
board of directors or Persons exercising similar authority, and committees of
the board of directors or such Persons of such Acquired Company, and no meeting
of any such holders, board of directors, Persons, or committee has been held,
and no other action has been taken, for which minutes or other evidence of
action have not been prepared and are not contained in such minute books. Each
Acquired Company has at all times maintained complete and correct Records of all
issuances and transfers of its Equity Securities. At the Closing, all such
minute books and Records will be in the possession of the Company and located at
their respective registered offices.
 
(c)           Sellers acknowledge that a so-called “Super 8K” document and/or
registration statement on Form S-1 must be submitted to the SEC as a result of
the contemplated transaction. Sellers ensure and guarantee that, at Sellers’ or
the Company’s cost, Sellers shall deliver to Buyer or Buyer’s counsel all
information necessary to prepare the form Super 8K without undue delay;  Sellers
are aware that it may be necessary to prepare pro forma financial statements for
each Acquired Company at least two years’ back in time.  Sellers are aware of
the strict official demands concerning documented financial information during
said time periods.  Buyer will bear all costs associated with the preparation of
the form Super 8K.
 
     Section 3.06                            Condition and Sufficiency of
Assets.  
 
          The Company or an Acquired Company has good and valid title to all the
assets reflected on the balance sheet or thereafter acquired, other than those
set forth in Schedule 3.06 or otherwise disposed of since the date of the
balance sheet in the ordinary course of business consistent with past practice,
in each case free and clear of all Encumbrances.  The assets owned by each
Acquired Company constitute all the assets used in connection with the business
of such Acquired Company.  Such assets constitute all the assets necessary for
such Acquired Company to continue to conduct its business following the Closing
as it is being conducted.  As of the Closing, the total Cash or Cash Equivalent
Balance of the Acquired Companies shall be no less than GBP 60,000.
 
Section 3.07                           Accounts Receivable.  
 
          All accounts receivable of each Acquired Company, whether or not
reflected on the Interim Balance Sheet, represent valid obligations arising from
sales actually made or services actually performed in the Ordinary Course of
Business. The accounts receivable of each Acquired Company are current and
collectible net of the reserve shown on the Interim Balance Sheet (which reserve
is adequate and calculated consistent with past practice in the preparation of
the Financial Statements). Subject to such reserve, each of the accounts
receivable either has been or will be collected in full, without any setoff,
expense, or other reduction, within 90 days after the day on which it first
becomes due and payable. There is no contest, claim, defense, or right of
setoff, other than returns in the Ordinary Course of Business, with respect to
any account receivable. Schedule 3.08 lists and sets forth the aging of all
accounts receivable as of the Interim Balance Sheet Date.
 
Section 3.08                           Inventories.
 
          All inventories of each Acquired Company, whether or not reflected on
the Interim Balance Sheet, consist of a quality and quantity usable and, with
respect to finished goods, saleable, in the Ordinary Course of Business. No
Acquired Company is in possession of any goods not owned by such Acquired
Company.  Except as set forth in Schedule 3.08, the inventories (other than
goods in transit) of each Acquired Company are located on the premises of an
Acquired Company.  All inventories are valued at the lower of cost or net
realizable value on a first-in, first-out basis consistent with past practice
used in the preparation of the Financial Statements.  The reserve for
obsolescence with respect to inventories is adequate and calculated consistent
with past practice.  Inventories that were purchased after the Interim Balance
Sheet Date were purchased in the Ordinary Course of Business at a cost not
exceeding market
 
 
14

--------------------------------------------------------------------------------

 
 
prices prevailing at the time of purchase for items of similar quality and
quantity.  The quantities of each item of inventory are not excessive, but are
reasonable for the continued operation of each Acquired Company in the Ordinary
Course of Business.
 
Section 3.09                               No Undisclosed Liabilities.
 
Except as set forth in Schedule 3.09, no Acquired Company has any liability or
obligation of any nature (whether known or unknown and whether absolute,
accrued, contingent, or otherwise) other than liabilities or obligations to the
extent shown on the Interim Balance Sheet and current liabilities incurred in
the Ordinary Course of Business since the date of the Interim Balance Sheet.
 
Section 3.10                               Taxes.
 
(a)           Filed Returns and Tax Payments.
 
(i)           Each Acquired Company has filed or caused to be filed on a timely
basis all Tax Returns that were required to be filed by or with respect to it,
either separately or as a member of a group of corporations, pursuant to
applicable Legal Requirements.
 
(ii)           No Acquired Company has requested any extension of time within
which to file any Tax Return, except as to a Tax Return that has since been
timely filed.
 
(iii)           All Tax Returns filed by (or that include on a consolidated
basis) any Acquired Company are complete and correct and comply with applicable
Legal Requirements.
 
(iv)           Each Acquired Company has paid, or made provision for the payment
of, all Taxes that have or could have become due for all periods covered by any
Tax Return or otherwise, including pursuant to any assessment received by
Sellers or any Acquired Company, except such Taxes, if any, that are listed in
Schedule 3.10(a) and that are being contested in good faith by appropriate
Proceedings and for which adequate reserves have been provided in the Interim
Balance Sheet.
 
(v)           Each Acquired Company has withheld or collected and paid to the
proper Governmental Body or other Person all Taxes required to be withheld,
collected, or paid by it.
 
(vi)           Schedule 3.10(a) lists each Tax Return filed by any Acquired
Company since January 1, 2013, and Sellers have delivered to Buyer copies of all
such Tax Returns.
 
(vii)           No claim has ever been made by any Governmental Body in a
jurisdiction where any Acquired Company does not file Tax Returns that it is or
could be subject to taxation by that jurisdiction, nor is there any reasonable
basis for such a claim.
 
(b)           Audited or Closed Tax Years
 
(i)           Except as set forth in Schedule 3.10(b), all Tax Returns of each
Acquired Company have been received by the applicable Governmental Body or are
closed by the applicable statute of limitations for all taxable years through
2013.
 
(ii)          Schedule 3.10(b) lists all audits of all Tax Returns, including a
description of the nature and, if completed, the outcome of each audit since
January 1, 2013.  Sellers have delivered copies of any reports, statements of
deficiencies, or similar items with
 
 
15

--------------------------------------------------------------------------------

 
 
respect to such audits.  Schedule 3.10(b) describes all adjustments to any Tax
Return filed by or with respect to any Acquired Company for all taxable years
since January 1, 2013, and the resulting deficiencies proposed by the applicable
Governmental Body. Schedule 3.10(b) lists all deficiencies proposed as a result
of such audits, all of which have been paid or, as set forth in Schedule
3.10(b), have been settled or are being contested in good faith by appropriate
Proceedings.  Except as set forth in Schedule 3.10(b), to the Knowledge of
Sellers, no Governmental Body will assess any additional taxes for any period
for which Tax Returns have been filed.
 
(iii)           Except as set forth in Schedule 3.10(b), no Tax Return of any
Acquired Company is under audit by the applicable Governmental Body, and no
notice of such an audit has been received by any Acquired Company. To the
Knowledge of Sellers, there are no threatened Proceedings for or relating to
Taxes, and there are no matters under discussion with the applicable
Governmental Body with respect to Taxes.  Except as set forth in Schedule
3.10(b), no issues relating to Taxes have been raised in writing by the
applicable Governmental Body during any pending audit, and no issues relating to
Taxes have been raised in writing by the IRS or other Governmental Body in any
audit that could recur in a later taxable period.  Except as set forth in
Schedule 3.10(b), there is no proposed Tax assessment against any Acquired
Company.
 
(iv)           Except as set forth in Schedule 3.10(b), no Proceedings are
pending before the applicable Governmental Body with respect to the Taxes of any
Acquired Company.
 
(v)           Except as set forth in Schedule 3.10(b), no Seller or Acquired
Company has given or been requested to give waivers or extensions (or is or
would be subject to a waiver or extension given by any other Person) of any
statute of limitations relating to the payment of Taxes of any Acquired Company
or for which any Acquired Company could be liable.
 
(vi)           Except as set forth in Schedule 3.10(b), no Encumbrance for Taxes
exists with respect to any assets of any Acquired Company, except statutory
liens for Taxes not yet due.
 
(c)           Accruals and Reserves.  The charges, accruals, and reserves with
respect to Taxes on the accounting Records of each Acquired Company are adequate
and are at least equal to that Acquired Company’s liability for Taxes and to the
Acquired Companies’ liability for Taxes on a consolidated basis, respectively.
 
(d)           Status of Acquired Companies.  Except as set forth on Schedule
3.10(d), no Acquired Company has been a member of any affiliated group of
entities (other than a group of which the Company is the common parent) which
has filed a combined, consolidated, or unitary income Tax Return with any
Governmental Body.  No Acquired Company is liable for the Taxes of any Person
(other than another Acquired Company) or any similar provision of any applicable
Legal Requirement, as a transferee or successor, by contract, or otherwise.
 
(e)           Miscellaneous.
 
(i)           Except as set forth in Schedule 3.10(e), no Acquired Company has
received, been the subject of, or requested a written ruling of a Governmental
Body relating to Taxes, and no Acquired Company has entered into a Contract with
a Governmental Body relating to Taxes that would have a continuing effect after
the Closing Date.
 
(ii)           No Acquired Company has participated in any “reportable
transaction”.
 
 
16

--------------------------------------------------------------------------------

 
 
Section 3.11                               No Material Adverse Change.
 
Since the Balance Sheet Date, no Acquired Company has suffered any Material
Adverse Change and no event has occurred, and no circumstance exists, that can
reasonably be expected to result in a Material Adverse Change.
 
Section 3.12                               Compliance with Legal Requirements;
Governmental Authorizations.
 
(a)           Except as set forth in Schedule 3.12(a):
 
(i)           Each Acquired Company has at all times been in compliance with
each Legal Requirement that is or was applicable to it or the conduct of its
business or the ownership or use of any of its assets;
 
(ii)           No event has occurred or circumstance exists that (with or
without notice or lapse of time) (A) could constitute or result in a violation
by any Acquired Company of, or a failure on the part of any Acquired Company to
comply with, any Legal Requirement, or (B) could give rise to any obligation on
the part of any Acquired Company to undertake, or to bear all or any portion of
the cost of, any remedial action;
 
(iii)           No Acquired Company has received any notice or other
communication (whether oral or written) from any Governmental Body or any other
Person regarding (A) any actual, alleged, or potential violation of, or failure
to comply with, any Legal Requirement, or (B) any actual, alleged, or potential
obligation on the part of any Acquired Company to undertake, or to bear all or
any portion of the cost of, any remedial action; and
 
(iv)           No proposed Legal Requirement could have an adverse consequence
on any Acquired Company or could require an expenditure of $10,000 or more by
any Acquired Company to comply with such Legal Requirement.
 
(b)           Schedule 3.12(b) lists each Governmental Authorization that is
held by any Acquired Company or that otherwise relates to the business of, or to
any assets owned or used by, any Acquired Company.  Each Governmental
Authorization listed in Schedule 3.12(b) is valid and in full force and
effect.  Except as set forth in Schedule 3.12(b):
 
(i)           Each Acquired Company has at all times been in compliance with
each Governmental Authorization;
 
(ii)           No event has occurred or circumstance exists that could (with or
without notice or lapse of time) (A) constitute or result, directly or
indirectly, in a violation of, or a failure on the part of any Acquired Company
to comply with, any Governmental Authorization listed in Schedule 3.12(b), or
(B) result, directly or indirectly, in the revocation, suspension, cancellation,
termination, or modification of any Governmental Authorization;
 
(iii)           No Acquired Company has received any notice or other
communication (whether oral or written) from any Governmental Body or any other
Person regarding (A) any actual, alleged, or potential violation of, or failure
to comply with, any Governmental Authorization, or (B) any actual, proposed, or
potential revocation, suspension, cancellation, termination, or modification of
any Governmental Authorization; and
 
 
17

--------------------------------------------------------------------------------

 
 
(iv)           All applications required to have been filed for the renewal or
reissuance of the Governmental Authorizations listed in Schedule 3.12(b) have
been duly filed on a timely basis with the appropriate Governmental Bodies, and
all other filings required to have been made with respect to such Governmental
Authorizations have been duly made on a timely basis with the appropriate
Governmental Bodies.
 
(c)           The Governmental Authorizations listed in Schedule 3.12(b)
constitute all Governmental Authorizations necessary to permit each Acquired
Company lawfully to continue to conduct its business in the manner in which it
conducts such business and to own and use its assets in the manner in which it
owns and uses such assets.
 
Section 3.13                               Legal Proceedings; Orders.
 
(a)           Except as set forth in Schedule 3.13(a), since January 1, 2013
there has not been, and there is not pending or, to the Knowledge of Sellers,
threatened, any Proceeding:
 
(i)           By or against any Acquired Company or that otherwise relates to or
could affect the business of, or any assets owned or used by, any Acquired
Company; or
 
(ii)           By or against any Seller that relates to the Acquired Interests;
or
 
(iii)           That challenges, or that could have the effect of preventing,
delaying, making illegal, imposing limitations or conditions on, or otherwise
interfering with, any Contemplated Transaction.
 
To the Knowledge of Sellers, no event has occurred or circumstance exists that
could give rise to or serve as a basis for the commencement of any such
Proceeding.  Sellers have delivered to Buyer copies of all pleadings,
correspondence, and other documents relating to each pending or threatened
Proceeding listed in Schedule 3.13(a). None of the pending or threatened
Proceedings listed in Schedule 3.13(a), individually or in the aggregate, will
or could reasonably be expected to result in an adverse consequence to any
Acquired Company or in any Acquired Company incurring Losses of $10,000 or more
or being subjected to any Order.
 
(b)           Except as set forth in Schedule 3.13(b):
 
(i)           There is no Order to which any Acquired Company, or any assets
owned or used by any Acquired Company, is subject; and
 
(ii)           No Seller is subject to any Order that relates to the business
of, or any assets owned or used by, any Acquired Company.
 
(c)           Except as set forth in Schedule 3.13(c):
 
(i)           Each Acquired Company has at all times been in compliance with
each Order to which it, or any assets owned or used by it, is or has been
subject;
 
(ii)           No event has occurred or circumstance exists that could
constitute or result in (with or without notice or lapse of time) a violation
of, or failure to comply with, any Order to which (A) any Acquired Company, or
any assets owned or used by any Acquired Company, is subject, or (B) any Seller
is subject that relates to the business of, or any assets owned or used by, any
Acquired Company; and
 
 
18

--------------------------------------------------------------------------------

 
 
(iii)           No Acquired Company or Seller has, at any time received any
notice or other communication (whether oral or written) from any Governmental
Body or any other Person regarding any actual, alleged, or potential violation
of, or failure to comply with, any Order to which (A) any Acquired Company, or
any assets owned or used by any Acquired Company, is subject, or (B) any Seller
is subject that relates to the business of, or any assets owned or used by, any
Acquired Company.
 
Section 3.14                               Absence of Certain Changes and
Events.
 
Except as set forth in Schedule 3.14, since the Balance Sheet Date, each
Acquired Company has conducted its business only in the Ordinary Course of
Business, and there has not been any:
 
(a)           Issuance of or change in the authorized or issued Equity
Securities of any Acquired Company; purchase, redemption, retirement, or other
acquisition by any Acquired Company of any Equity Security of any Acquired
Company; or declaration or payment of any dividend or other distribution or
payment in respect of the Equity Securities of any Acquired Company;
 
(b)           Amendment to the Organizational Documents of any Acquired Company;
 
(c)           Other than any payments by an Acquired Company of bonuses,
salaries, benefits, or other compensation in the Ordinary Course of Business,
payment, increase or decrease by any Acquired Company of any bonus, salary,
benefit, or other compensation to any holder of an Equity Security, director,
manager, officer, employee, or consultant or entry into or amendment of any
employment, severance, bonus, retirement, loan, or other Contract with any
holder of any Equity Security, director, manager, officer, employee, or
consultant;
 
(d)           Damage to or destruction or loss of any asset owned or used by any
Acquired Company, whether or not covered by insurance;
 
(e)           Entry into, modification, termination, or expiration of, or
receipt of notice of termination of, any Applicable Contract listed in Schedule
3.14(a);
 
(f)           Sale (other than sales of inventory in the Ordinary Course of
Business), lease, other disposition of, or imposition of an Encumbrance on any
asset owned or used by any Acquired Company;
 
(g)           Release or waiver of any claim or right of any Acquired Company
with a value in excess of $20,000;
 
(h)           Change in the accounting methods used by any Acquired Company
except a change to GAAP;
 
(i)           Capital expenditure (or series of related capital expenditures) by
any Acquired Company either involving more than $10,000 or outside the Ordinary
Course of Business;
 
(j)           Capital investment in, loan to, or acquisition of the securities
or assets of, any Person (or series of related capital investments, loans, and
acquisitions) by any Acquired Company either involving more than $10,000 or
outside the Ordinary Course of Business or acquisition (by merger, exchange,
consolidation, acquisition of Equity Securities or assets, or otherwise) of any
Person by any Acquired Company;
 
 
19

--------------------------------------------------------------------------------

 
 
(k)           Note, bond, debenture, or other indebtedness for borrowed money
issued, created, incurred, assumed, or guaranteed (including advances on
existing credit facilities) involving more than $10,000 individually or $10,000
in the aggregate by any Acquired Company;
 
(l)           Contract by any Acquired Company or any Seller to do any of the
foregoing; or
 
(m)           Other material occurrence, event, action, failure to act, or
transaction outside the Ordinary Course of Business involving any Acquired
Company.
 
Section 3.15                               Contracts.
 
(a)           Schedule 3.15(a) lists, and Sellers have delivered to Buyer a copy
of, each Applicable Contract:
 
(i)           Involving the performance of services, delivery of goods or
materials, or payments by one or more Acquired Companies of an amount or value
in excess of $10,000;
 
(ii)           Involving the performance of services, delivery of goods or
materials, or payments to one or more Acquired Companies of an amount or value
in excess of $10,000
 
(iii)           That was not entered into in the Ordinary Course of Business;
 
(iv)           With respect to Intellectual Property Assets, including Contracts
with current or former employees, consultants, or contractors regarding the
ownership, use, protection, or nondisclosure of any of the Intellectual Property
Assets;
 
(v)           With any labor union or other employee representative of a group
of employees relating to wages, hours, or other conditions of employment;
 
(vi)           Involving any joint venture, partnership, or limited liability
company agreement involving a sharing of profits, losses, costs, Taxes, or other
liabilities by any Acquired Company with any other Person;
 
(vii)           Containing covenants that in any way purport to restrict the
right or freedom of any Acquired Company or any other Person for the benefit of
any Acquired Company to (A) engage in any business activity, (B) engage in any
line of business or compete with any Person, or (C) solicit any Person to enter
into a business or employment relationship, or enter into such a relationship
with any Person;
 
(viii)           Providing for payments to or by any Person based on sales,
purchases, or profits, other than direct payments for goods;
 
(ix)           Containing an effective power of attorney granted by any Acquired
Company;
 
(x)           Containing or providing for an express undertaking by any Acquired
Company to be responsible for consequential, special, or liquidated damages or
penalties or to indemnify any other party;
 
(xi)           For capital expenditures in excess of $20,000
 
 
20

--------------------------------------------------------------------------------

 
 
(xii)           Involving the settlement, release, compromise, or waiver of any
material rights, claims, obligations, duties, or liabilities;
 
(xiii)           Relating to any loan, advance, extension of credit or other
indebtedness of any Acquired Company in excess of  $20,000
 
(xiv)           Relating to the employment of any employee of any Acquired
Company;
 
(xv)           Under which any Acquired Company has loaned to, or made an
investment in, or guaranteed the obligations of, any Person in excess of $20,000
 
(xvi)           Relating to any bond or letter of credit;
 
(xvii)           Containing any obligation of confidentiality or nondisclosure
between any Acquired Company and any other Person for the benefit of any
Acquired Company or such other Person;
 
(xviii)           License, sublicense, option or other agreement relating in
whole or in part to the Intellectual Property Assets (including any license or
other agreement under which the Company or any Acquired Company is a licensee or
licensor of any Intellectual Property);
 
(xix)           Lease, sublease or similar Contract with any person (other than
the Company or a Subsidiary) under which the Company or a Subsidiary is a lessor
or  sublessor of, or makes available for use to any person (other than the
Company or a Subsidiary) any assets of the Acquired Company;
 
(xx)           providing for indemnification of any person with respect to
liabilities relating to any current or former business of the Company, a
Subsidiary or any predecessor person;
 
(xxi)            which is a confidentiality agreement;
 
(xxii)           which is a currency exchange, interest rate exchange, commodity
exchange or similar Contract;
 
(xxiii)           which has an aggregate future liability to any person (other
than the Company or a Subsidiary) in excess of $50,000 and is not terminable by
the Company or a Subsidiary by notice of not more than 60 days;  and
 
(xxiv)           Constituting an amendment, supplement, or modification (whether
oral or written) in respect of any of the foregoing.
 
(b)           Except as set forth in Schedule 3.15(b):
 
(i)           Each Applicable Contract listed in Schedule 3.15(a) is in full
force and effect, and is valid and enforceable in accordance with its terms;
 
(ii)           The completion or performance of each Applicable Contract listed
in Schedule 3.15(a) will not result in an adverse consequence to any Acquired
Company.
 
(c)           Except as set forth in Schedule 3.15(c):
 
 
21

--------------------------------------------------------------------------------

 
 
(i)           Each Acquired Company has been in compliance with each Applicable
Contract since the effective date of such Applicable Contract;
 
(ii)           Each other Person that has any obligation or liability under any
Applicable Contract has been in compliance with such Applicable Contract since
the effective date of such Applicable Contract;
 
(iii)           No event has occurred or circumstance exists that (with or
without notice or lapse of time) could result in a Breach of, or give any
Acquired Company or other Person the right to declare a default or exercise any
remedy under, or accelerate the maturity or performance of or payment under, or
cancel, terminate, or modify, any Applicable Contract;
 
(iv)           No event has occurred or circumstance exists under or by virtue
of any Applicable Contract that (with or without notice or lapse of time) would
cause the creation of any Encumbrance affecting any assets owned or used by any
Acquired Company; and
 
(v)           No Acquired Company has given to, or received from, any other
Person any notice or other communication (whether oral or written) regarding any
actual, alleged, or potential Breach of any Applicable Contract.
 
(d)           There is no renegotiation of, attempt to renegotiate, or
outstanding rights to renegotiate any Applicable Contract with any Person, and
no Person has made written demand for such renegotiation.
 
(e)           Each Applicable Contract relating to the sale, design,
manufacture, or provision of products or services by an Acquired Company has
been entered into in the Ordinary Course of Business and without the commission
of any act alone or in concert with any other Person, or any consideration
having been paid or promised, in violation of any Legal Requirement.
 
Section 3.16                               Insurance.
 
The Acquired Companies do not currently have any insurance policies.  Except as
set forth on Schedule 3.16, the Company and the Sellers represent and warrant
that no insurance policies are required pursuant to any Legal Requirement.
 
Section 3.17                               Employees and Consultants.
 
(a)           Schedule 3.17(a) lists the following information for each employee
of each Acquired Company, including each employee on leave of absence or layoff
status:  employer, name, job title, date of hiring, date of commencement of
employment, details of leave of absence or layoff, rate of compensation, bonus
arrangement, and any change in compensation or bonus since January 1, 2013,
vacation, sick time, and personal leave accrued as of January 1, 2013, and
service credited for purposes of vesting and eligibility to participate under
any Employee Plan.
 
(b)           Schedule 3.17(b) lists the following information for every
independent contractor, consultant, or sales agent of each Acquired
Company:  name, responsibilities, date of engagement, and compensation.  Each
such independent contractor, consultant, or sales agent qualifies as an
independent contractor in relation to such Acquired Company for purposes of all
applicable Legal Requirements, including those relating to Taxes, insurance, and
employee benefits.
 
 
22

--------------------------------------------------------------------------------

 
 
(c)           Except as set forth in Schedule 3.17(c), to the Knowledge of
Sellers, (i) no director, officer, or other key employee of any Acquired Company
intends to terminate such Person’s employment with such Acquired Company, and
(ii) no independent contractor, consultant, or sales agent intends to terminate
such Person’s arrangement with any Acquired Company.
 
(d)           Schedule 3.17(d) lists the following information for each retired
employee or director of any Acquired Company, or their dependents, receiving
benefits or scheduled to receive benefits from any Acquired Company in the
future:  name, pension benefits, pension option election, retiree medical
insurance coverage, retiree life insurance coverage, and other benefits.
 
(e)           Schedule 3.17(e) states the number of employees terminated or laid
off by any Acquired Company since January 1, 2013, and contains a list of the
following information for each employee of an Acquired Company who has been
terminated or laid off, or whose hours of work have been reduced by more than
50% by an Acquired Company, in the six months prior to the date of this
Agreement:  (i) the date of such termination, layoff, or reduction in hours;
(ii) the reason for such termination, layoff, or reduction in hours; and (iii)
the location to which the employee was assigned.
 
(f)           To the Knowledge of Sellers, no director, officer, employee,
agent, consultant, or independent contractor of any Acquired Company is bound by
any Contract or subject to any Order that purports to limit the ability of such
director, officer, employee, agent, consultant, or independent contractor (i) to
engage in or continue or perform any conduct, activity, duties, or practice
relating to the business of any Acquired Company or (ii) to assign to any
Acquired Company any rights to any invention, improvement, or discovery.  No
former or current employee of any Acquired Company is a party to, or is
otherwise bound by, any Contract that in any way adversely affected, affects, or
could affect the ability of any Acquired Company to continue to conduct its
business as conducted.
 
Section 3.18                               Intellectual Property Assets.
 
(a)           Definition of Intellectual Property Assets.  The term
“Intellectual Property Assets” means all intellectual property owned, licensed
(as licensor or licensee), or used by an Acquired Company, including:
 
(i)           The name of each Acquired Company, assumed, fictional, business
and trade names, registered and unregistered trademarks, service marks, and
logos, and trademark and service mark applications (collectively, “Marks”);
 
(ii)           Patents, patent applications (collectively, “Patents”), and
Invention Disclosures;
 
(iii)           Registered and unregistered copyrights in both published works
and unpublished works (collectively, “Copyrights”);
 
(iv)           Software (including firmware and other software embedded in
hardware devices), software code (including source code and executable or object
code), subroutines, interfaces, including APIs, and algorithms (collectively
“Software”);
 
(v)           All know-how, trade secrets, confidential or proprietary
information, customer lists, technical information, data, process technology,
plans, drawings, inventions, and discoveries, whether or not patentable
(collectively, “Trade Secrets”);
 
 
23

--------------------------------------------------------------------------------

 
 
(vi)           All rights in Internet websites, Internet domain names, and
keywords held by an Acquired Company (collectively “Domain Names”).
 
(b)           Nature of Intellectual Property Assets.
 
(i)           The Intellectual Property Assets owned by each Acquired Company,
together with the Intellectual Property Assets licensed by that Acquired Company
and listed in Schedule 3.18(a)(iv), are all those used in or necessary for the
conduct of the business of such Acquired Company as it is being conducted.  One
or more Acquired Companies is the owner of each of the owned Intellectual
Property Assets, free and clear of any Encumbrance, and has the right to use
them without payment to any Person.  No Acquired Company is bound by, and none
of the owned Intellectual Property Assets is subject to, any Contract that in
any way limits or restricts the ability of any Acquired Company to use, exploit,
assert, or enforce any such Intellectual Property Asset anywhere in the world.
 
(ii)           All former and current employees or independent contractors of
each Acquired Company have executed written Contracts with that Acquired Company
that assign to that Acquired Company all rights to any inventions, improvements,
discoveries or information, and works of authorship of such employee or
independent contractor relating to the business of that Acquired Company.
 
(iii)           No funding, facilities, or personnel of any Governmental Body,
any educational institution, or any other Person (other than an Acquired
Company) were used, directly or indirectly, to develop or create, in whole or in
part, any owned Intellectual Property Asset.
 
(iv)           Since December 31, 2013, no Acquired Company has assigned or
otherwise transferred any interest in, or agreed to assign or otherwise transfer
any interest in, any Intellectual Property Asset to any other Person, except
pursuant to nonexclusive licenses in the Ordinary Course of Business.
 
(v)           No Acquired Company is or ever was a member or promoter of, or a
contributor to, any industry standards body or other organization that could
require or obligate any Acquired Company to grant or offer to any other Person
any license or right to any Intellectual Property Asset.
 
(c)           Patents.
 
(i)           Schedule 3.18(c) lists all Patents and invention disclosures
relating to inventions conceived or reduced to practice by one or more officers,
employees, independent contractors, or other parties with whom any Acquired
Company may have collaborated in connection with developments on behalf of such
Acquired Company’s business (“Invention Disclosures”), including the name of the
Acquired Company that owns or uses such Patent or Invention Disclosure.
 
(ii)           All Patents are in compliance with all applicable Legal
Requirements (including payment of filing, examination, and maintenance fees,
and proofs of working or use), are valid and enforceable, and are not subject to
any maintenance fees, taxes, or actions falling due within 90 days after the
Closing Date.  No Invention Disclosure describes any invention that has been
publicly disclosed or offered for sale, creating a bar to filing patent
applications within 90 days after the Closing.
 
 
24

--------------------------------------------------------------------------------

 
 
(iii)           No Patent has been or is involved in any interference, reissue,
reexamination, or opposition Proceeding, and, to the Knowledge of Sellers, no
such Proceeding is threatened.  To the Knowledge of Sellers, there is no
potentially interfering patent or patent application of any Person with respect
to any Patent.
 
(iv)           No Patent is or has been infringed or has been challenged or, to
the Knowledge of Sellers, no such challenge is threatened.  None of the products
manufactured or sold, or any process or know-how used, by any Acquired Company
infringes or is alleged to infringe any patent or other proprietary right of any
other Person.
 
(v)           All products made, used, or sold under the Patents have been
marked with the proper patent notice.
 
(d)           Marks
 
(i)           Schedule 3.18(d) lists all Marks, including the name of the
Acquired Company that owns or uses such Mark.
 
(ii)           Except as set forth in Schedule 3.18(d), all Marks have been
registered with the United States Patent and Trademark Office and foreign
countries where any of the Acquired Companies do substantial business related to
the goods or services associated with such Marks, are in compliance with all
applicable Legal Requirements (including the timely post-registration filing of
affidavits of use and incontestability and renewal applications), are valid and
enforceable, and are not subject to any maintenance fees, taxes, or actions
falling due within 90 days after the Closing Date.
 
(iii)           No Mark has been or is involved in any dispute, opposition,
invalidation, or cancellation Proceeding and, to the Knowledge of Sellers, no
such Proceeding is threatened.
 
(iv)           To the Knowledge of Sellers, there is no potentially interfering
trademark or trademark application of any Person with respect to any Mark.
 
(v)           No Mark is or has been infringed or has been challenged and, to
the Knowledge of Sellers, no such challenge is threatened.  None of the Marks
used by any Acquired Company infringes or is alleged to infringe any trade name,
trademark, or service mark of any Person.
 
(vi)           All products and materials containing a registered Mark bear the
proper federal registration notice where permitted by law.
 
(e)           Copyrights.
 
(i)           Schedule 3.18(e) lists all registered Copyrights and all material
unregistered Copyrights used in connection with the products or services
provided by any Acquired Company, including the name of the Acquired Company
that owns or uses such Copyright.
 
(ii)           All registered Copyrights are in compliance with all applicable
Legal Requirements, and all the Copyrights listed in Schedule 3.18(e) are valid
and enforceable, and are not subject to any maintenance fees, taxes, or actions
falling due within 90 days after the Closing Date.
 
 
25

--------------------------------------------------------------------------------

 
 
(iii)           No Copyright listed in Schedule 3.18(e) is or has been infringed
or has been challenged, and, to the Knowledge of Sellers, no such challenge is
threatened.  None of the subject matter of any Copyright infringes or is alleged
to infringe any copyright of any Person or is a derivative work based upon the
work of any other Person.
 
(iv)           All works encompassed by the Copyrights listed in Schedule
3.18(e) have been marked with the proper copyright notice.
 
(f)           Trade Secrets.
 
(i)           The documentation relating to each Trade Secret is current,
accurate, and sufficient in detail and content to identify and explain it and to
allow its full and proper use without reliance on the knowledge or memory of any
individual.
 
(ii)           Each Acquired Company has taken all reasonable precautions to
protect the secrecy, confidentiality, and value of each Trade Secret (including
the enforcement by each Acquired Company of a policy requiring each employee or
contractor to execute proprietary information and confidentiality agreements
substantially in such Acquired Company’s standard form, and all current and
former employees and independent contractors of each Acquired Company have
executed such an agreement).
 
(iii)           No Trade Secret is part of the public knowledge or literature or
has been used, divulged, or appropriated either for the benefit of any Person
(other than an Acquired Company) or to the detriment of any Acquired
Company.  No Trade Secret is subject to any adverse claim or has been
challenged, and, to the Knowledge of Sellers, no such challenge is
threatened.  No Trade Secret infringes or is alleged to infringe any
intellectual property right of any Person.
 
(g)           Software.  All Software owned, licensed, or used by any Acquired
Company (other than commonly available, noncustomized third-party software
licensed to an Acquired Company for internal use on a nonexclusive basis) is
listed in Parts 3.18(c), (e), or (f).  Each Acquired Company has all rights
necessary to use all copies of all Software used by such Acquired Company.
 
(h)           Domain Names/Domain Names (“Domain Names”).
 
(i)           Schedule 3.18(h) lists all (Internet) Domain Names, including the
name of the Acquired Company that owns or uses such Domain Name.
 
(ii)           All (Internet) Domain Names have been registered in the name of
an Acquired Company and are in compliance with all applicable Legal
Requirements.
 
(iii)           No (Internet) Domain Name has been or is involved in any
dispute, opposition, invalidation, or cancellation Proceeding and, to the
Knowledge of Sellers, no such Proceeding is threatened.
 
(iv)           To the Knowledge of Sellers, there is no domain name application
pending of any other Person which would or would potentially interfere with or
infringe any (Internet) Domain Name.
 
 
26

--------------------------------------------------------------------------------

 
 
(v)           No (Internet) Domain Name is or has been infringed or has been
challenged and, to the Knowledge of Sellers, no such challenge is threatened. No
Domain Name infringes or is alleged to infringe the trademark, copyright, or
domain name of any other Person.
 
(i)           Ownership.  Schedule in 3.18(i) sets forth a true and complete
list of all Intellectual Property Assets, owned, used, filed by or licensed to
the Acquired Companies, other than unregistered designs and copyrights that,
individually and in the aggregate, are not material to the conduct of the
business of the Acquired Companies.  With respect to all Intellectual Property
Assets that are registered or subject to an application for registration,
Schedule 3.18(i) sets forth a list of all jurisdictions in which such
Intellectual Property Assets are registered or registrations applied for and all
registration and application numbers.  Except as set forth in Schedule 3.18(i),
all the Intellectual Property Assets has been duly registered in, filed in or
issued by the appropriate Governmental Entity where such registration, filing or
issuance is necessary or appropriate for the conduct of the business of the
Acquired Companies and the Subsidiaries as presently conducted, (ii) to the
knowledge of Sellers and the Company, the Acquired Companies are the sole and
exclusive owner of, and the Acquired Companies have the right to use, execute,
reproduce, display, perform, modify, enhance, distribute, prepare derivative
works of and sublicense, without payment to any other person, all the
Intellectual Property Assets and the consummation of the Acquisition and the
other transactions contemplated hereby does not and will not conflict with,
alter or impair any such rights, and (iii) during the past 18 months none of
Sellers, the Company and the Subsidiaries has received any written or oral
communication from any person asserting any ownership interest in any
Intellectual Property Assets.
 
(j)           None of Sellers, the Acquired Companies has granted any license of
any kind relating to any Intellectual Property Assets or the marketing or
distribution thereof, except nonexclusive licenses to end-users in the ordinary
course of business.  None of Sellers and the Acquired Companies is bound by or a
party to any option, license or similar Contract relating to the Intellectual
Property Assets of any other person for the use of such Intellectual Property
Assets in the conduct of the business of the Acquired Companies, except as set
forth in Schedule 3.18(j) and except for so-called “shrink-wrap” license
agreements relating to computer software licensed to the Company or a Subsidiary
in the ordinary course of business.  To the knowledge of Sellers and the
Company, the conduct of the business of the Acquired Companies as presently
conducted does not violate, conflict with or infringe the intellectual property
rights of any other Person.
 
(k)           All material technology or Intellectual Property Assets has been
maintained in confidence in accordance with protection procedures customarily
used in the industry to protect rights of like importance.  All former and
current members of management and key personnel of the Acquired Companies,
including all former and current employees, agents, consultants and independent
contractors who have contributed to or participated in the conception and
development of material technology (collectively, “Personnel”), have executed
and delivered to the Company a proprietary information agreement restricting
such person’s right to disclose proprietary information of the Acquired
Companies.  All former and current Personnel either (i) have been party to a
“work-for-hire” arrangement or agreement with the Acquired Companies that, in
accordance with all Applicable Laws, has accorded the Acquired Companies full,
effective, exclusive and original ownership of all tangible and intangible
property thereby arising or (ii) have executed appropriate instruments of
assignment in favor of the Acquired Companies as assignee that have conveyed to
the Acquired Companies full, effective and exclusive ownership of all tangible
and intangible property thereby arising.  No former or current Personnel have
any claim against any Seller or the Acquired Companies in connection with such
person’s involvement in the conception and development of any technology or
intellectual property and no such claim has been asserted or is threatened.
 
 
27

--------------------------------------------------------------------------------

 
 
                   Section 3.19                               Foreign Corrupt
Practices.  None of the Acquired Companies and no Representative of any Acquired
Company in its capacity as such has violated the Foreign Corrupt Practices Act
or the anticorruption laws of any jurisdiction where such Acquired Company does
business.  Each Acquired Company has at all times complied with all Legal
Requirements relating to export control and trade sanctions or embargoes.
 
Section 3.20                               Relationships with Related Persons.
 
Except as set forth in Schedule 3.20, no Seller and no Related Person of any
Seller or of any Acquired Company has, or since December 31, 2013 has had, any
interest in any asset owned or used by any Acquired Company.  No Seller and no
Related Person of any Seller or of any Acquired Company is, or since December
31, 2013 has been, a Related Party of or the owner (of record or beneficially)
of any Equity Security or any other financial or profit interest in, a Person
that has (a) had business dealings or a material financial interest in any
transaction with any Acquired Company or (b) engaged in competition with any
Acquired Company, other than ownership of less than one percent of the
outstanding capital stock of a Person that is listed on any national or regional
securities exchange.  Except as set forth in Schedule 3.20, no Seller or any
Related Person of any Seller or of any Acquired Company is a party to any
Applicable Contract with, or has any claim or right against, any Acquired
Company.
 
(a)           Prostaker and 360bet.com Holding Limited was formerly owned
directly and/or indirectly by Anders Holmstedt, one of the board members and key
shareholders of the group.
 
(b)           LXCCoin has purchased several assets at the point of activation
from Cosibears APS in Denmark, which is owned by Rikke Maria Bækgaard who is
also a shareholder in the group, and who’s CEO is and was Henrik Andreas Leo
Ellefsen, founder and CEO of the LXCCoin project. Cosibears has also paid
certain invoices on behalf of LXCCoin Limited, which have not all been settled,
but which do not surpass $5,000 in aggregated value at the time of signing and
shall be 100% settled at the time of closing. The companies have no more debt to
Rikke Maria Bækgaard or Henrik Ellefsen.
 
Section 3.21                               Securities Law Matters.
 
(a)           Each Seller is acquiring its Exchange Shares for its own account
and not with a view to its distribution. Each Seller is an “accredited
investor”.
 
(b)           Each Seller confirms that Buyer has made available to such Seller
and its Representatives the opportunity to ask questions of the officers and
management employees of Buyer and to acquire such additional information about
the business and financial condition of Buyer as such Seller has requested, and
all such information has been received.
 
(c)           Each Seller understands that the Exchange Shares have not been
registered under the Securities Act or any applicable securities laws of any
other state, territory or jurisdiction and that the Exchange Shares are
characterized as “restricted securities” under the United States federal
securities laws inasmuch as they are being acquired from the Seller in a
transaction not involving a public offering and that under such laws and
applicable regulations such Exchange Shares may not be transferred or resold
without registration, qualification or approval under applicable securities
laws, or pursuant to an exemption therefrom. Each Seller represents and warrants
further that such Seller has no contract, understanding, agreement or
arrangement with any person to sell, transfer or pledge to such person or anyone
else any of the Exchange Shares for which the Investor hereby subscribes (in
whole or in part), and that Such Seller has no present plans to enter into any
such contract, undertaking, agreement or arrangement, other than re-distributing
them to the respective shareholders as set forth in the enclosed shareholder
registry of LXCCoin Limted or the Cyprus registered mother company of the group
 
 
28

--------------------------------------------------------------------------------

 
 
 (Jeckelson Investments, currently under change of name to LXCCoin Ventures
Limited).
 


 
Buyer and all Stockholders listed in Schedule 3.21 shall accept a restriction on
transfer (lock-up) of the Exchange Shares for a twelve (12) months’ period after
Closing. No shares can be sold, assigned, pledged, or otherwise transferred in
any manner for a period of 12 months following the Closing without the prior
written consent of Brian Palm Svaneng Mertz.  If any of the Exchange Shares are
sold or transferred, the Stockholders agree to pay the  penalty of 80% of the
sales price or transfer price after tax (cannot be lower than market price) is
to be paid to the company, unless the sale/transfer has been approved by Brian
Palm Svaneng Mertz.
 
(d)           Legend.  It is understood that the certificates evidencing the
Exchange Shares shall bear the following legend:
 
THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.  SUCH SHARES MAY NOT BE SOLD,
PLEDGED, OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR A VALID EXEMPTION
FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SAID ACT.
 
THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO THAT CERTAIN STOCKHOLDERS
AGREEMENT DATED 26 FEBRUARY, 2015 BETWEEN THE COMPANY AND THE STOCKHOLDERS WHICH
RESTRICTS THE SALE, PLEDGE OR TRANSFER OF THE SHARES AS SET FORTH THEREIN AND
MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF THAT AGREEMENT, A COPY
OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.
 
Section 3.22                               Product Liabilities and Warranties.
 
(a)           Except as set forth in Schedule 3.22(a), no Acquired Company has
incurred any Loss as a result of any defect or other deficiency (whether of
design, materials, workmanship, labeling, instructions, or otherwise) with
respect to any product designed, manufactured, sold, leased, licensed, or
delivered, or any service provided by any Acquired Company, whether such Loss is
incurred by reason of any express or implied warranty (including any warranty of
merchantability or fitness), any doctrine of common law (tort, contract, or
other), any other Legal Requirement, or otherwise.  No Governmental Body has
alleged that any product designed, manufactured, sold, leased, licensed, or
delivered by any Acquired Company is defective or unsafe or fails to meet any
product warranty or any standards promulgated by any such Governmental Body. No
product designed, manufactured, sold, leased, licensed, or delivered by any
Acquired Company has been recalled, and no Acquired Company has received any
notice of recall (written or oral) of any such product from any Governmental
Body.  No event has occurred or circumstance exists that (with or without notice
or lapse of time) could result in any such liability or recall.
 
(b)           Except as set forth in Schedule 3.22(b), no Acquired Company has
given to any Person any product or service guaranty or warranty, right of
return, or other indemnity relating to the products manufactured, sold, leased,
licensed, or delivered, or services performed, by any Acquired Company.  Each
Acquired Company has legally excluded liability for all special, incidental,
punitive, and consequential damages to any customer, dealer, or distributor of
any Acquired Company or customer of any such dealer or distributor.
 
 
29

--------------------------------------------------------------------------------

 
 
Section 3.23                               Brokers or Finders.
 
Except as set forth on Schedule 3.23, no Seller or Acquired Company, and none of
their respective Representatives, has incurred any obligation or liability,
contingent or otherwise, for any brokerage or finder’s fee or agent’s commission
or other similar payment in connection with this Agreement or the Contemplated
Transactions.
 
Section 3.24                               Disclosure.
 
No representation or warranty or other statement made by any Seller in this
Agreement, the Disclosure Schedules, any supplement to the Disclosure Schedules,
the certificate delivered pursuant to Section 8.3, or otherwise in connection
with the Contemplated Transactions contains any untrue statement of material
fact or omits to state a material fact necessary to make the statements in this
Agreement or therein, in light of the circumstances in which they were made, not
misleading.
 
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer represents and warrants to Sellers as follows:
 
Section 4.01                               (a) Organization and Good Standing.
 
Buyer is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Delaware.
 
Section 4.02                               Enforceability and Authority; No
Conflict.
 
(a)           The execution, delivery, and performance by Buyer of this
Agreement and Buyer’s Closing Documents have been duly authorized by all
necessary corporate action. This Agreement has been duly executed and delivered
by Buyer and constitutes the legal, valid, and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms.  Upon execution and
delivery of Buyer’s Closing Documents by Buyer, each of Buyer’s Closing
Documents will constitute the legal, valid, and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms.  Buyer has the absolute
and unrestricted right, power, and authority to execute and deliver this
Agreement and Buyer’s Closing Documents and to perform its obligations under
this Agreement and Buyer’s Closing Documents.
 
(b)           Except as set forth in Schedule 4.02, neither the execution and
delivery of this Agreement nor the consummation or performance of any
Contemplated Transaction will directly or indirectly (with or without notice or
lapse of time):
 
(i)           Contravene, conflict with, or violate (A) any Organizational
Document of Buyer, or (B) any resolution adopted by the board of directors or
the shareholders of Buyer;
 
(ii)           Contravene, conflict with, or violate, or give any Governmental
Body or other Person the right to challenge any Contemplated Transaction, or to
exercise any remedy or obtain any relief under, any Legal Requirement or any
Order to which Buyer, or any assets owned or used by Buyer, is subject; or
 
(iii)           Breach, or give any Person the right to declare a default or
exercise any remedy or to obtain any additional rights under, or to accelerate
the maturity or performance of, or payment under, or to cancel, terminate, or
modify, any Contract to which Buyer is a party.
 
 
30

--------------------------------------------------------------------------------

 
 
(c)           Except as set forth in Schedule 4.02, Buyer is not required to
give notice to or obtain Consent from any Person in connection with the
execution and delivery of this Agreement or the consummation or performance of
any Contemplated Transaction.
 
Section 4.03                               Investment Intent.
 
Buyer is acquiring the Acquired Interests for its own account and not with a
view to their distribution within the meaning of Section 2(11) of the Securities
Act.
 
Section 4.04                               Certain Proceedings.
 
There is no Proceeding pending against Buyer that challenges, or could have the
effect of preventing, delaying, making illegal, imposing limitations or
conditions on, or otherwise interfering with, any Contemplated Transaction.  To
Buyer’s Knowledge, no such Proceeding has been threatened.
 
Section 4.05                               Brokers or Finders.
 
Neither Buyer nor any of its Representatives has incurred any obligation or
liability, contingent or otherwise, for any brokerage or finder’s fee, agent’s
commission, or other similar payment in connection with this Agreement or the
Contemplated Transactions.
 
Section 4.06                               Capitalization of Buyer.
 
(a)           The authorized Equity Securities of the Company consist of (i)
100,000,000 shares of Buyer Common Stock, of which 3,672,236 shares are issued
and outstanding, and (ii) 400,000 shares of preferred stock, none of which are
outstanding. This includes the issuance of up to 137,000 new shares of common
stock which were issued pursuant to a private placement in February 2015. The
private placement has been approved by both parties.
 
(b)           All the outstanding Equity Securities of Buyer have been duly
authorized and validly issued, and are fully paid and non-assessable. Except as
set forth in Schedule 4.06(a), there are no shareholder or other Contracts
relating to any Equity Security of Buyer, including the sale, voting, or
transfer thereof. No outstanding Equity Security or other security of Buyer was
issued in violation of the Securities Act or any other Legal Requirement.  Buyer
has no outstanding subscription, option, warrant, call or exchange right,
convertible security, or other Contract or other obligations in effect giving
any Person the right to acquire (whether by preemptive rights or otherwise) any
Equity Security of any Acquired Company.
 
Section 4.07                               Validity of Shares.
 
(a)           The Exchange Shares, when issued at Closing in accordance with and
for the consideration provided for in this Agreement, will be validly issued,
fully paid and nonassessable. At Closing Sellers will receive good title to the
Exchange Shares, free and clear of all Encumbrances.
 
(b)           Assuming the accuracy of (i) the representations and warranties of
the Sellers set forth in this Agreement the issuance of Exchange Shares to the
Sellers will be exempt from registration requirements under the Securities Act
and any other applicable securities laws.
 
Section 4.08                               SEC Reports; Financial Statements;
Public Communications; Internal Controls and Disclosure Controls.
 
 
31

--------------------------------------------------------------------------------

 
 
(a)           Since January 1, 2013 and through the date this representation is
made, Buyer has filed all reports, schedules, forms, registration statements and
other documents required to be filed by it with the SEC pursuant to the
requirements of the Exchange Act (all of the foregoing, together with any other
reports, schedules, forms, registration statements and other documents filed by
Buyer with the SEC  since January 1, 2013 and prior to the date this
representation is made (including in each case all exhibits included therewith
and financial statements and schedules thereto and documents incorporated by
reference therein) being referred to herein as the “SEC Documents” and Buyer’s
balance sheet as of June 30, 2014 (the “Buyer Balance Sheet Date”), as included
in Buyer’s annual report on Form 10-K for the period then ended, as filed with
the Commission on October 20, 2014 (and on Form 10Q for the period ended
September 30, 2014 filed on November 11, 2014), being referred to herein as the
“Buyer Balance Sheet”).  Buyer has made available by request to the Company or
its representatives true and complete copies of the SEC Documents that are not
available on the SEC’s EDGAR system. Since the filing of each of the SEC
Documents, no event has occurred that would require an amendment or supplement
to any such SEC Document and as to which such an amendment has not been filed
and made publicly available on the SEC’s EDGAR system no less than five Business
Days prior to the date this representation is made.  Buyer has not received any
written comments from the SEC staff that have not been resolved to the
satisfaction of the SEC staff.
 
(b)           As of their respective dates, the financial statements of Buyer
included in the SEC Documents (including the notes thereto, the “Buyer Financial
Information”) complied as to form in all material respects with applicable
accounting requirements and securities Laws with respect thereto.  Such
consolidated financial statements have been prepared in accordance with GAAP,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of Buyer as of the dates thereof and
the results of its or their operations and cash flows, as applicable, for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments that are not material individually or in the
aggregate).  The Financial Information is true, accurate and complete, has been
prepared in accordance with GAAP, is consistent with the books and records of
Buyer and its predecessors (which are true, accurate and complete), and fairly
presents such information as of the dates, and for the periods,
presented.  Since the date of the Buyer Balance Sheet, there has been no change
in Buyer’s reserve or accrual amounts or policies.
 
(c)           Except for disclosures filed with the SEC, there are no, and have
not been any, press releases, analyst reports, advertisements or other written
communications other than set forth on Schedule 4.08(c) with stockholders or
other investors, or potential stockholders or other potential investors, on
behalf of Buyer or otherwise relating to Buyer, issued, made, distributed, paid
for or approved since November 1, 2014 by Buyer or any of their respective
officers, directors or Affiliates, by any Person engaged by (or otherwise acting
on behalf of) Buyer or any of its officers, directors or Affiliates, or, to the
knowledge of Buyer, by any stockholder of Buyer.  None of Buyer, its officers,
directors and Affiliates or any stockholder of Buyer has made any filing with
the SEC, issued any press release or made, distributed, paid for or approved (or
engaged any other Person to make or distribute) any other public statement,
report, advertisement or communication on behalf of Buyer or otherwise relating
to Buyer that contains any untrue statement of a material fact or omits any
statement of material fact necessary in order to make the statements therein, in
the light of the circumstances under which they are or were made, not misleading
or has provided any other information to the Company that, considered in the
aggregate, contains any untrue statement of a material fact or omits to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they are or were made, not misleading.
 
 
32

--------------------------------------------------------------------------------

 
 
(d)           The accounting firm that has expressed its opinion with respect to
the financial statements included in Buyer’s most recently filed annual report
on Form 10-K (the “Audit Opinion”) is independent of Buyer pursuant to the
standards set forth in Rule 2-01 of Regulation S-X promulgated by the SEC, and
such firm was otherwise qualified to render the Audit Opinion under applicable
securities Laws.  Each other accounting firm that has conducted or will conduct
a review or audit of any of Buyer’s financial statements was and is independent
of Buyer pursuant to the standards set forth in Rule 2-01 of Regulation S-X
promulgated by the SEC and was and is otherwise qualified to conduct such review
or audit and render an audit opinion under applicable securities Laws.  There is
no transaction, arrangement or other relationship between Buyer and an
unconsolidated or other off-balance-sheet entity that is required to be
disclosed by Buyer in its reports pursuant to the Exchange Act. Neither Buyer
nor any director, officer or employee, of Buyer has received or otherwise had or
obtained knowledge of any material complaint, allegation, assertion or claim,
whether written or oral, regarding the accounting or auditing practices,
procedures, methodologies or methods of Buyer or its internal accounting
controls, including any complaint, allegation, assertion or claim that Buyer has
engaged in questionable accounting or auditing practices.  No attorney
representing Buyer, whether or not employed by Buyer, has reported evidence of a
material violation of securities Laws, breach of fiduciary duty or similar
violation by Buyer or any of its officers, directors, employees or agents to
their respective boards of directors or any committee thereof or pursuant to
Section 307 of the Sarbanes-Oxley Act of 2002 and the SEC’s rules and
regulations promulgated thereunder.  There have been no internal or SEC
investigations regarding accounting or revenue recognition discussed with,
reviewed by or initiated at the direction of any executive officer, board of
directors or any committee thereof of Buyer.
 
(e)           Buyer is in compliance in all material respects with all rules and
regulations of the Eligible Market applicable to it and the Buyer Common
Stock.  Buyer has no knowledge of any facts or circumstances that would
reasonably lead to delisting or suspension, or termination of the trading or
quotation of, the Buyer Common Stock by or on the Eligible Market in the
foreseeable future.  Since 1983, (i) the Buyer Common Stock has been, and is,
quoted on the OTCQB (former OTCBB) under the symbol “AGRCD (and prior to that,
BRHC) (changing to SGBZ),” (ii) trading and quotation in the Buyer Common Stock
has not been suspended by the SEC or the Eligible Market and (iii) Buyer has
received no communication, written or oral, from the SEC or the Eligible Market
regarding the suspension or termination of the trading or quotation of the Buyer
Common Stock by or on the Eligible Market.  During the period commencing with
the date of this Agreement and ending on the Closing Date, Buyer shall continue
to satisfy the filing requirements of the Exchange Act and all other
requirements of applicable securities Laws and rules and the Eligible Market.
 
Section 4.09                               Investment Company.
 
The Buyer is not, as of the date of this Agreement, nor upon the Closing will
be, an “investment company,” a company controlled by an “investment company,” or
an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended.
 
Section 4.10                               No Undisclosed Liabilities.
 
Except as set forth in Schedule 4.10, Buyer has no liability or obligation of
any nature (whether known or unknown and whether absolute, accrued, contingent,
or otherwise) other than liabilities or obligations to the extent shown on the
Buyer Balance Sheet and current liabilities incurred in the Ordinary Course of
Business since the date of Buyer’s unaudited consolidated balance sheet as at 31
December 2014.                                .
 
Section 4.11                               No Material Adverse Change.
 
 
33

--------------------------------------------------------------------------------

 
 
Since the Buyer Balance Sheet Date, Buyer has not suffered any Material Adverse
Change and no event has occurred, and no circumstance exists, that can
reasonably be expected to result in a Material Adverse Change.
 
Section 4.12                               Compliance With Legal Requirements;
Governmental Authorizations.
 
(a)           Except as set forth in Schedule 4.12(a):
 
(i)           Buyer has at all times been in compliance with each Legal
Requirement that is or was applicable to it or the conduct of its business or
the ownership or use of any of its assets;
 
(ii)           no event has occurred or circumstance exists that (with or
without notice or lapse of time) (A) could constitute or result in a violation
by Buyer of, or a failure on the part of Buyer to comply with, any Legal
Requirement, or (B) could give rise to any obligation on the part of Buyer to
undertake, or to bear all or any portion of the cost of, any remedial action;
 
(iii)           Buyer has not received any notice or other communication
(whether oral or written) from any Governmental Body or any other Person
regarding (A) any actual, alleged, or potential violation of, or failure to
comply with, any Legal Requirement, or (B) any actual, alleged, or potential
obligation on the part of any Acquired Company to undertake, or to bear all or
any portion of the cost of, any remedial action;
 
(b)           Each Governmental Authorization that is held by Buyer is valid and
in full force and effect.  Except as set forth in Schedule 4.12(b):
 
(i)           Buyer has at all times been in compliance with each Governmental
Authorization;
 
(ii)           No event has occurred or circumstance exists that could (with or
without notice or lapse of time) (A) constitute or result, directly or
indirectly, in a violation of, or a failure on the part of Buyer to comply with,
any Governmental Authorization or (B) result, directly or indirectly, in the
revocation, suspension, cancellation, termination, or modification of any
Governmental Authorization;
 
(iii)           Buyer has not received any notice or other communication
(whether oral or written) from any Governmental Body or any other Person
regarding (A) any actual, alleged, or potential violation of, or failure to
comply with, any Governmental Authorization, or (B) any actual, proposed, or
potential revocation, suspension, cancellation, termination, or modification of
any Governmental Authorization; and
 
(iv)           All applications required to have been filed for the renewal or
reissuance of Governmental Authorizations have been duly filed on a timely basis
with the appropriate Governmental Bodies, and all other filings required to have
been made with respect to such Governmental Authorizations have been duly made
on a timely basis with the appropriate Governmental Bodies.
 
Section 4.13                               Legal Proceedings; Orders.
 
(a)           Except as set forth in Schedule 4.13(a), since December 31, 2013
there has not been, and there is not pending or, to the Knowledge of Buyer,
threatened, any Proceeding:
 
 
34

--------------------------------------------------------------------------------

 
 
(i)           By or against Buyer or that otherwise relates to or could affect
the business of, or any assets owned or used by, Buyer; or
 
(ii)           By or against Buyer that relates to the Exchange Shares; or
 
(iii)           That challenges, or that could have the effect of preventing,
delaying, making illegal, imposing limitations or conditions on, or otherwise
interfering with, any Contemplated Transaction.
 
To the Knowledge of Buyer, no event has occurred or circumstance exists that
could give rise to or serve as a basis for the commencement of any such
Proceeding.
 
(b)           Except as set forth in Schedule 4.13(b), to the Knowledge of
Buyer:
 
(i)           There is no Order to which Buyer, or any assets owned or used by
Buyer, is subject; and
 
(ii)           Buyer is not subject to any Order that relates to the business
of, or any assets owned or used by, Buyer.
 
(c)           Except as set forth in Schedule 4.13(c), to the Knowledge of
Buyer:
 
(i)           Buyer is in compliance with each Order to which it, or any assets
owned or used by it, is subject;
 
(ii)           no event has occurred or circumstance exists that could
constitute or result in (with or without notice or lapse of time) a violation
of, or failure to comply with, any Order to which (A) Buyer, or any assets owned
or used by Buyer, is subject, or (B) Buyer is subject that relates to the
business of, or any assets owned or used by, Buyer.
 
ARTICLE V.
COVENANTS OF SELLERS PRIOR TO CLOSING DATE.
 
Section 5.01                               Access and Investigation.
 
Prior to the Closing Date, and upon reasonable notice from Buyer, each Seller
shall, and shall cause each Acquired Company to (a) afford Buyer and its
Representatives (collectively, “Buyer Group”) full and free access, during
regular business hours, to each Acquired Company’s personnel, assets, Contracts,
and Records, (b) furnish Buyer Group with copies of all such Contracts and
Records as Buyer may reasonably request, (c) furnish Buyer Group with such
additional financial, operating, and other relevant data and information as
Buyer may reasonably request, and (d) otherwise cooperate and assist, to the
extent reasonably requested by Buyer, with Buyer’s investigation of the
business, condition (financial or otherwise), assets, results of operations, or
prospects of each Acquired Company.
 
Section 5.02                               Operation of the Businesses of the
Acquired Companies.
 
Prior to the Closing Date, each Seller shall, and shall cause each Acquired
Company to:
 
(a)           Conduct the business of such Acquired Company only in the Ordinary
Course of Business;
 
 
35

--------------------------------------------------------------------------------

 
 
(b)           Use its best efforts to preserve intact the current business
organization of such Acquired Company, keep available the services of the
officers, employees, and agents of such Acquired Company, and maintain its
relations and goodwill with suppliers, customers, landlords, creditors,
employees, agents, and others having business relationships with such Acquired
Company;
 
(c)           Confer with Buyer prior to implementing operational decisions of a
material nature;
 
(d)           Report to Buyer at such times as Buyer may reasonably request
concerning the status of the business, condition (financial or otherwise),
assets, results of operations, or prospects of such Acquired Company;
 
(e)           Make no material changes in management personnel of such Acquired
Company;
 
(f)           Maintain the assets owned or used by such Acquired Company in a
state of repair and condition that complies with Legal Requirements and
Contracts and is consistent with the requirements and normal conduct of the
business of such Acquired Company;
 
(g)           Keep in full force and effect, without amendment, all material
rights relating to the business of such Acquired Company;
 
(h)           Comply with all Legal Requirements applicable to, and all
Applicable Contracts of, such Acquired Company;
 
(i)           Continue in full force and effect the insurance coverage under the
policies set forth in Schedule 3.18 or substantially equivalent policies;
 
(j)           Maintain all records of such Acquired Company consistent with past
practice; and
 
(k)           Take no action, or fail to take any reasonable action within its
control, as a result of which any of the changes or events listed in Section
3.16 would be likely to occur.
 
Section 5.03                               Filings and Notifications;
Cooperation.
 
As promptly as practicable after the date of this Agreement, and in any event
within the applicable time period prescribed by Legal Requirements, each Seller
shall, and shall cause each Acquired Company and each of their Related Persons
to, make all filings and notifications required by Legal Requirements to be made
by them in connection with the Contemplated Transactions.  Each Seller shall,
and shall cause each Acquired Company and each of their Related Persons to,
cooperate with Buyer, its Related Persons, and their respective Representatives
(a) with respect to all filings and notifications that Buyer or its Related
Persons elect to make or shall be required by Legal Requirements to make in
connection with the Contemplated Transactions, (b) in identifying and obtaining
the Governmental Authorizations required by Buyer to own and operate each
Acquired Company from and after the Closing Date, and (c) in obtaining all
Consents identified in Exhibit C.
 
Section 5.04                               Notice.
 
(a)           Prior to the Closing Date, each Seller shall promptly provide
notice to Buyer of any Breach of any representation or warranty of Sellers or
any fact or circumstance that would or would reasonably be likely to cause or
constitute a Breach of any such representation or warranty had that
 
 
36

--------------------------------------------------------------------------------

 
 
representation or warranty been made as of the time of the occurrence of such
fact or circumstance.  Should any such Breach relate to the Disclosure
Schedules, each Seller shall promptly deliver to Buyer a supplement to the
Disclosure Schedules.  No such notice or delivery will be deemed to have cured
any Breach of any representation or warranty or affect any right or remedy of
Buyer under this Agreement.
 
(b)           Prior to the Closing Date, each Seller shall promptly provide
notice to Buyer of any Breach of any covenant of Sellers in this Article V or
any fact or circumstance that could make the satisfaction of any condition in
Article VIII impossible or unlikely and of all corrective actions undertaken, or
to be undertaken, by such Seller with respect thereto.  No such notice will be
deemed to have cured any Breach of any covenant or affect any right or remedy of
Buyer under this Agreement.
 
Section 5.05                               Payment of Indebtedness by Related
Persons.
 
Each Seller shall cause all indebtedness owed to an Acquired Company by any
Seller or any Related Person of any Seller to be paid in full prior to Closing.
 
Section 5.06                               Exclusive Dealing.
 
Until this Agreement shall have been terminated pursuant to Section 10.01, no
Seller shall, and each Seller shall cause each Acquired Company and each of
their respective Representatives not to, directly or indirectly, solicit,
initiate, encourage, or entertain any inquiries or proposals from, discuss or
negotiate with, provide any nonpublic information to, or consider the merits of
any inquiries or proposals from any Person (other than Buyer) relating to any
business combination transaction involving any Seller or Acquired Company,
however structured, including the sale of the business or assets (other than in
the Ordinary Course of Business) of any Acquired Company, or any Equity Security
of any Acquired Company, or any merger, consolidation, or similar transaction or
arrangement.  Each Seller shall notify Buyer of any such inquiry or proposal
within 24 hours of receipt thereof by any Seller, Acquired Company, or any of
their respective Representatives.
 
Section 5.07                               Best Efforts.
 
Each Seller shall use its best efforts to cause the conditions in Article VIII
(other than Section 8.11) to be satisfied.
 
Section 5.08                               Financial Information.
 
Sellers shall deliver to Buyer within 15 days after the end of each month a copy
of each Acquired Company’s financial statements including a balance sheet and
statement of income or loss for such month prepared in a manner and containing
information consistent with such Acquired Company’s current practices.
 
Section 5.09                               Transfers.
 
Sellers will not, and will not attempt to, sell, transfer, assign, pledge,
hypothecate, encumber or otherwise dispose (a “Transfer”) of all or any portion
of the Exchange Shares unless and until there is then in effect a registration
statement under the Securities Act and other applicable securities laws covering
such Transfer and such Transfer is made in accordance with such registration
statement or the transferring Seller shall have furnished Buyer with a written
opinion of counsel reasonably satisfactory to Buyer, that such transaction will
not require registration of the Exchange Shares under the Securities Act, or any
other applicable securities laws. Further Seller shall respect Share restriction
and Stockholders’ Agreement (see recitals).
 
 
37

--------------------------------------------------------------------------------

 
 
ARTICLE VI.
COVENANTS OF BUYER PRIOR TO CLOSING DATE
 
Section 6.01                               Filings and Notifications;
Cooperation.
 
As promptly as practicable after the date of this Agreement, and in any event
within the applicable time period prescribed by Legal Requirements, Buyer shall,
and shall cause each of its Related Persons to, make all filings and
notifications required by Legal Requirements to be made by them in connection
with the Contemplated Transactions.  Buyer shall, and shall cause each of its
Related Persons to, cooperate with each Seller, each Acquired Company, their
Related Persons and their respective Representatives (a) with respect to all
filings and notifications that any Seller, any Acquired Company, or their
Related Persons shall be required by Legal Requirements to make in connection
with the Contemplated Transactions and (b) in obtaining all Material Consents;
provided, however, that Buyer shall not be required to dispose of or make any
change to its business, expend any material funds, or incur any other material
obligation in order to comply with this Section 6.01.
 
Section 6.02                               Notice.
 
(a)           Prior to the Closing Date, Buyer shall promptly provide notice to
Sellers of any Breach of any representation or warranty of Buyer or any fact or
circumstance that would or would reasonably be likely to cause or constitute a
Breach of any such representation or warranty had that representation or
warranty been made as of the time of the occurrence of such fact or
circumstance.  No such notice will be deemed to have cured any Breach of any
representation or warranty or affect any right or remedy of Sellers under this
Agreement.
 
(b)           Prior to the Closing Date, Buyer shall provide notice to Sellers
of any Breach of any covenant of Buyer in this Article VI or any fact or
circumstance that could make the satisfaction of any condition in Article IX
impossible or unlikely and of all corrective actions undertaken, or to be
undertaken, by Buyer with respect thereto.  No such notice will be deemed to
have cured any Breach of any covenant or affect any right or remedy of Sellers
under this Agreement.
 
Section 6.03                               Best Efforts.
 
Buyer shall use its best efforts to cause the conditions in Article IX to be
satisfied; provided, however, that Buyer shall not be required to dispose of or
make any change to its business, expend any material funds, or incur any other
material obligation in order to comply with this Section 6.03.
 
ARTICLE VII.
POST-CLOSING COVENANTS
 
Section 7.01                               Cooperation and Proceedings; Access
to Records.
 
(a)           After the Closing, each Seller shall cooperate with Buyer and its
counsel and make itself and its Representatives available to Buyer and the
Acquired Companies in connection with the institution or defense of any
Proceeding, whether existing, threatened, or anticipated, involving or relating
to the Contemplated Transactions, Buyer, any Seller, or any Acquired Company,
including providing testimony, Records, and other information.
 
(b)           Each Seller and Buyer will make available to the other any Records
in the non-requesting party’s custody or control for the purpose of preparing
any financial statement or Tax Return or preparing for or defending any
tax-related examination of the requesting party or any Acquired
 
 
38

--------------------------------------------------------------------------------

 
 
Company by any Governmental Body. The party requesting such Records will
reimburse the non-requesting party for the reasonable out-of-pocket costs and
expenses incurred by the non-requesting party.  The non-requesting party will
afford access to such Records during normal business hours, upon reasonable
advance notice given by the requesting party, and subject to such reasonable
limitations as the non-requesting party may impose to delete competitively
sensitive or privileged information.
 
Section 7.02                               Directors and Officers.
 
(a)           Prior to the approval by the Buyer’s board of directors of the
Buyer Board Appointments (as defined below) and prior to the Closing, Buyer and
Buyer’s board of directors shall set the number of members of the Buyer’s board
of directors prior to the Closing at five (5) members, effective as of the
Effective Time, in accordance with the bylaws and the certificate of
incorporation of Buyer.
 
(b)           Prior to the Closing, the Buyer’s board of directors shall take
all actions (including making any filings and disclosures, and taking any other
actions, necessary and appropriate to comply with applicable Law and the
applicable rules and regulations of the Eligible Market) so that, effective
immediately following the Closing, without any further action by Buyer or
Buyer’s board of directors, each of the following Persons shall hold such office
or offices of Buyer set forth next to such Person’s name for a period of no less
than six (6) months:
 
• Mr. Brian Palm Svaneeng Mertz – Chief Executive Officer
 
• Mr. Henrik Andreas Leo Ellefsen Co-CEO / COO
 
(c)           Effective upon the Closing, without any further action by Buyer or
the Buyer’s board of directors, the persons set forth below shall become members
of the Buyer’s board of directors (the “Board Appointees”) and said persons
shall serve on the Buyer’s board of directors for a period of no less than
twelve (12) months and until their successors are duly elected and qualified.
 
• Søren Jonassen - Board Member and Chairman
 
• Jens Bjarne Glasoe (Norwegian: Glasø) -  Board member
 
• Thomas Glenndahl (Swedish: Glenndal) - Board Member
 
• Two new board members nominated by both parties, to be approved in good faith,
alternatively Thomas Wong from Seller’s side and Ole Sigetty from the Buyer side
 
• Søren Jonassen - Chairman of the Audit Committee
 
• Thomas Glenndahl – Audit Committee member
 
• Søren Jonassen - Chairman of the Compensation Committee
 
• Thomas Glenndahl – Compensation Committee member
 
Section 7.03                               Filings
 
    As promptly as practicable (but in no event, with respect to filing, later
than the date required under applicable Legal Requirement), Buyer (i) shall
obtain all consents, registrations, approvals, permits and
 
 
39

--------------------------------------------------------------------------------

 
 
authorizations necessary or advisable to be obtained from any Person, including
any Governmental Authority, in connection with the Contemplated Transactions and
(ii) shall prepare and file any other documents or filings required to be filed
by it under the Exchange Act, the Securities Act or any other federal or state
securities (or blue sky) or related Legal Requirement relating to the execution
of this Agreement and the Contemplated Transactions, as well as under
regulations of, or as required by, such Governmental Authorities as may require
the filing of such other filings, including without limitation a “Super 8-K”
Report Under the Exchange Act. As promptly as practicable, and subject in all
respects to the final sentence of this paragraph, Buyer shall prepare and file
the Information Statement with the SEC. The Sellers shall cooperate with Buyer
in connection with the preparation of the Information Statement, including
promptly furnishing Buyer, upon request, with any and all information as may be
required to be set forth in the Information Statement under applicable Legal
Requirements.  Buyer shall provide the Sellers a reasonable opportunity to
review and comment upon the Information Statement (including any amendments or
supplements thereto), and any other filings contemplated by this Section
7.03.  Notwithstanding the foregoing, except with the prior written consent of
Sellers or as required by law, Buyer shall not (a) file with the SEC, or mail to
Buyer’s stockholders, the Information Statement, or (b) issue any press releases
or make any other public disclosure or statements (including in any filings with
the SEC) with respect to the Contemplated Transactions disclosing the name of
the Company or any Seller, or (c) file any other documents contemplated by this
Section 7.03.
 
Section 7.04  Stockholder Agreement.  All of the Sellers and Brian Palm Svaneeng
Mertz, on his own behalf and on behalf of Stratega ApS and StrategaBiz ApS
(collectively, the “Participating Stockholders”), shall enter into a
Stockholder’s Agreement substantially as set forth as Exhibit B (the
“Stockholder Agreement”).    The Stockholder Agreement shall provide, amongst
other things, the following:
 
The officers and directors set forth in Section 7.02 shall server for the term
set forth therein;
 
No new shares, warrants or options in the Buyer may be issued within the first
twelve (12) months following the Closing Date without the prior written consent
of Brian Palm Svaneeng Mertz;
 
The Buyer shall change its name from StrategaBiz, Inc. to CryptoSign Corporation
and maintain such name for a period of no less than twenty four (24) months
following the Closing Date unless approved by Brian Palm Svaneeng Mertz or such
name change is required in connection with the sale of the Buyer;
 
For a period of no less than twelve (12) months following the Closing Date, Ole
Sigetty and Buyer’s United States legal counsel of Carman Lehnhof Israelsen, LLP
shall be consulted regarding all legal matters of Buyer and shall approve all
filings and public announcements made by Buyer or any of the Acquired Companies;
and
 
Only Mr. Henrik Andreas Leo Ellefsen and/or Mr. Brian Palm Svaneeng Mertz may
speak to and make comments regarding the Buyer and the Acquired Companies (see
Stockholder Agreement) or anything related to the company.
 
No shares registered under the Stockholder Agreement set forth as Exhibit B may
be moved to parties not signing the Stockholder Agreement as set forth in this
section, independent of the share transfer being approved by the board of
directors and Brian Palm Svaneeng Mertz, and the receipt of a signed Stockholder
Agreement shall be acknowledged in writing as received by the company, Henrik
Andreas Leo Ellefsen and Brian Palm Svaneeng Mertz before the change of
ownership of any shares covered by the Stockholder Agreement within its 12-month
duration can take place.
 
 
40

--------------------------------------------------------------------------------

 
 
ARTICLE VIII.
CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE
 
Buyer’s obligations to purchase the Acquired Interests and to take the other
actions required pursuant to this Agreement to be taken by Buyer at the Closing
are subject to the satisfaction, at or prior to the Closing, of each of the
following conditions (any of which may be waived in whole or in part by Buyer):
 
Section 8.01                               Accuracy of Sellers’ Representations.
 
(a)           Subject to Section 8.01(b), each of Sellers’ representations and
warranties in this Agreement will have been accurate in all material respects as
of the date of this Agreement and will be accurate in all material respects as
of the Closing Date as if then made, without giving effect to any supplement to
the Disclosure Schedules.
 
(b)           Each of Sellers’ representations and warranties in Sections
3.02(a), 3.03, 3.04, 3.12, and 3.29, and each of the representations and
warranties in this Agreement that contains an express materiality qualification,
will have been accurate in all respects as of the date of this Agreement and
will be accurate in all respects as of the Closing Date as if then made, without
giving effect to any supplement to the Disclosure Schedules.
 
Section 8.02                               Sellers’ Performance.
 
The covenants and obligations that each Seller is required to perform or to
comply with pursuant to this Agreement at or prior to the Closing will have been
duly performed and complied with in all material respects.
 
Section 8.03                               Bring Down Certificate.
 
Buyer will have received a certificate executed by each Seller confirming (a)
the accuracy of its representations and warranties as of the date of this
Agreement and as of the Closing Date in accordance with Section 8.01 and (b) the
performance of and compliance with its covenants and obligations to be performed
or complied with at or prior to the Closing in accordance with Section 8.02.
 
Section 8.04                               Super 8K or S-1 Registration
Statement.
 
Buyer shall have completed a Registration Statement on Form S-1 and/or a Super
8K and such other filings as deemed necessary by Buyer and shall be ready to
file such document with the Securities and Exchange Commission.
 
Section 8.05                               Governmental Authorizations.
 
Buyer will have received such Governmental Authorizations as are necessary or
which it considers desirable to allow Buyer to acquire and own the Acquired
Interests and for the Acquired Companies and Buyer to own and operate the
business of each Acquired Company from and after the Closing, including but not
limited to:
 
•
SEC approval of Super 8K document and such other required filings and reports as
advised by Buyer’s counsel;

 
 
41

--------------------------------------------------------------------------------

 
 
•
Approval by relevant authorities that all activities of the Acquired Companies
are legal to be performed and executed in the USA or in the applicable country
in which such activities are performed.

 
Section 8.06                               Additional Documents.
 
Each of the items to be delivered pursuant to Section 2.04(a) and 5.01 including
everything in the Request List (enclosure 5.01) and each of the following
documents will have been delivered (or tendered subject only to Closing) to
Buyer:
 
(a)           A statement from all of Buyer’s advisors regarding all Additional
Documents referred to in this clause 8.06 satisfactory to Buyer at Buyer’s full
discretion ;
 
(b)           Such other documents as Buyer may reasonably request, each in form
and substance satisfactory to Buyer, and, if necessary, executed by each Seller
or the relevant Acquired Company, for the purpose of:
 
(i)           Evidencing the accuracy of any of Sellers’ representations and
warranties;
 
(ii)           Evidencing the performance by each Seller of, or the compliance
by each Seller with, any covenant or obligation required to be performed or
complied with by such Seller;
 
(iii)           Evidencing the satisfaction of any condition referred to in this
Article VIII; or
 
(iv)           Otherwise facilitating the consummation or performance of any
Contemplated Transaction.
 
Section 8.07                               Omitted.
 
Section 8.08                               No Proceedings.
 
Since the date of this Agreement, there will not have been commenced or
threatened against Buyer, or against any Related Person of Buyer, any Proceeding
(a) involving any challenge to, or seeking relief (monetary or otherwise) in
connection with, any Contemplated Transaction or (b) that could have the effect
of preventing, delaying, making illegal, imposing limitations or conditions on,
or otherwise interfering with, any Contemplated Transaction.
 
Section 8.09                               No Claim Regarding Stock Ownership or
Sale Proceeds.
 
There will not have been made or threatened by any Third Party any claim
asserting that such Third Party (a) is the holder or the beneficial owner of any
Equity Security of any Acquired Company or (b) is entitled to all or any portion
of the Purchase Price.
 
Section 8.10                               No Conflict.
 
Neither the consummation nor the performance of any Contemplated Transaction
will, directly or indirectly (with or without notice or lapse of time),
contravene, conflict with, or violate, or cause Buyer or any Related Person of
Buyer to suffer any adverse consequence under, (a) any applicable Legal
 
 
42

--------------------------------------------------------------------------------

 
 
Requirement or Order or (b) any Legal Requirement or Order that has been
published, introduced, or otherwise proposed by or before any Governmental Body.
 
Section 8.11                               No Material Adverse Change.
 
Since the date of this Agreement, no Acquired Company will have suffered any
Material Adverse Change and no event will have occurred, and no circumstance
will exist, that could result in a Material Adverse Change.
 
Section 8.12                               Non-Competition.  The
employees/consultants/ultimate sellers set forth on Schedule 8.12 shall have
delivered to Buyer a duly executed non-competition agreement covering at least
24 months’ period following Closing Date.
 
Section 8.13                               Stockholders Agreement. The Board of
Directors of Seller shall receive a copy of a Stockholders’ Agreement duly
signed by Sellers and the present majority shareholder(s) of Seller.
 
Section 8.14                               Receipt of Information.  Buyer
and Buyer’s counsel shall have received from the Company and Sellers all
documents and other information necessary to complete (within four (4) after
days of Closing) the a Registration Statement on Form S-1 and/or Form Super 8K
and file such with the SEC.
 
Section 8.15                               Board Consent.  Consent of the total
transaction by the Buyer’s Board of Directors at its sole discretion.
 
Section 8.16                               Prostaker.  Sellers shall take all
such steps as reasonably necessary to ensure that Prostaker Limited shall be
profitable also in 2015
 
Section 8.17                                 .
 
ARTICLE IX.
CONDITIONS PRECEDENT TO SELLERS’ OBLIGATIONS TO CLOSE
 
Sellers’ obligations to sell the Acquired Interests and to take the other
actions required pursuant to this Agreement to be taken by Sellers at the
Closing are subject to the satisfaction, at or prior to the Closing, of each of
the following conditions (any of which may be waived in whole or in part by
Sellers’ Representative):
 
Section 9.01                               Accuracy of Buyer’s Representations.
 
Each of Buyer’s representations and warranties in this Agreement will have been
accurate in all material respects as of the date of this Agreement and will be
accurate in all material respects as of the Closing Date as if then made.
 
Section 9.02                               Buyer’s Performance.
 
The covenants and obligations that Buyer is required to perform or to comply
with pursuant to this Agreement at or prior to the Closing will have been duly
performed and complied with in all material respects.
 
Section 9.03                               Bring Down Certificate.
 
 
43

--------------------------------------------------------------------------------

 
 
Sellers’ Representative will have received a certificate executed by Buyer
confirming (a) the accuracy of its representations and warranties as of the date
of this Agreement and as of the Closing Date in accordance with Section 9.01 and
(b) the performance of and compliance with its covenants and obligations to be
performed or complied with at or prior to the Closing in accordance with Section
9.02.
 
Section 9.04                               Consents.
 
Each of the Consents identified in Exhibit C will have been obtained in form and
substance satisfactory to Sellers’ Representative and will be in full force and
effect.  Copies of such Consents will have been delivered to Sellers’
Representative.
 
Section 9.05                               Additional Documents.
 
Each of the items to be delivered pursuant to Section 2.04(b) and each of the
following documents will have been delivered (or tendered subject only to
Closing) to Sellers’ Representative:
 
(a)           Such other documents as Sellers’ Representative may reasonably
request, each in form and substance satisfactory to Sellers’ Representative,
and, if necessary, executed by Buyer, for the purpose of:
 
(i)           Evidencing the accuracy of any of Buyer’s representations and
warranties;
 
(ii)           Evidencing the performance by Buyer of, or the compliance by
Buyer with, any covenant or obligation required to be performed or complied with
by Buyer;
 
(iii)           Evidencing the satisfaction of any condition referred to in this
Article IX; or
 
(iv)           Otherwise facilitating the consummation or performance of any
Contemplated Transaction.
 
Section 9.06                               No Legal Prohibition.
 
There will not be in effect any Legal Requirement or Order that prohibits the
sale of the Acquired Interests by Sellers to Buyer or the consummation of any of
the other Contemplated Transactions.
 
Section 9.07                               Resignation.
 
(i)  each of the Persons listed in Section 7.02(b) shall have been duly
appointed, effective immediately following the Closing, to hold such office or
offices of Buyer set forth next to such Person’s name in such Section and
(ii) each of the Board Appointees shall have been duly appointed to the Buyer’s
board of directors in accordance with Section 7.02(c), with terms commencing
upon the Closing Date.
 
ARTICLE X.
TERMINATION
 
Section 10.01                               Termination Events.
 
Subject to Section 10.02, by notice given prior to or at the Closing, this
Agreement may be terminated as follows:
 
 
44

--------------------------------------------------------------------------------

 
 
(a)           By mutual consent of Buyer and Sellers;
 
(b)           By Buyer if a material Breach of any provision of this Agreement
has been committed by any Seller;
 
(c)           By Sellers if a material Breach of any provision of this Agreement
has been committed by Buyer;
 
(d)           By Buyer if satisfaction of any condition in Article VIII becomes
impossible or Buyer deems such condition to not be reasonably possible without
undue delay or expense (other than through the failure of Buyer to comply with
its obligations under this Agreement);
 
(e)           By Sellers if satisfaction of any condition in Article IX becomes
impossible (other than through the failure of any Seller to comply with its
obligations under this Agreement);
 
(f)           By Buyer if the Closing has not occurred on or before the 1 June,
2015, unless Buyer is in material Breach of this Agreement; or
 
(g)           By Sellers if the Closing has not occurred on or before 1 June,
2015, unless Sellers are in material Breach of this Agreement.
 
Section 10.02                               Effect of Termination.
 
Each party’s right of termination under Section 10.01 is in addition to any
other right it may have under this Agreement (including under Section 12.16) or
otherwise, and the exercise of a party’s right of termination will not
constitute an election of remedies.  If this Agreement is terminated pursuant to
Section 10.01, this Agreement will be of no further force or effect; provided,
however, that (i) this Section 10.2 and Article XII will survive the termination
of this Agreement and will remain in full force and effect, and (ii) the
termination of this Agreement will not relieve any party from any liability for
any Breach of this Agreement occurring prior to termination.
 
ARTICLE XI.
INDEMNIFICATION; PAYMENT; REIMBURSEMENT; REMEDIES
 
Section 11.01                               Survival; Remedies.
 
(a)           All representations, warranties, covenants, and obligations in
this Agreement, the Disclosure Schedules, the supplements to the Disclosure
Schedules, and any certificate, document, or other writing delivered pursuant to
this Agreement will survive the Closing and the consummation and performance of
the Contemplated Transactions.
 
(b)           The right to indemnification, payment, reimbursement, or other
remedy based upon any such representation, warranty, covenant, or obligation
will not be affected by any investigation (including any environmental
investigation or assessment) conducted or any Knowledge acquired at any time,
whether before or after the execution and delivery of this Agreement or the
Closing Date, with respect to the accuracy or inaccuracy of, or compliance with,
such representation, warranty, covenant, or obligation.
 
(c)           The waiver of any condition relating to any representation,
warranty, covenant, or obligation will not affect the right to indemnification,
payment, reimbursement, or other remedy based upon such representation,
warranty, covenant, or obligation.
 
 
45

--------------------------------------------------------------------------------

 
 
Section 11.02                               Indemnification, Payment, and
Reimbursement by Sellers.
 
Sellers, jointly and severally, shall indemnify and hold harmless Buyer, the
Acquired Companies, and their respective Representatives, shareholders,
Subsidiaries, and Related Persons (collectively, the “Buyer Indemnified
Persons”) from, and shall pay to Buyer Indemnified Persons the amount of, or
reimburse Buyer Indemnified Persons for, any Loss that Buyer Indemnified Persons
or any of them may suffer, sustain, or become subject to, as a result of, in
connection with, or relating to:
 
(a)           Any Breach of any representation or warranty made by Sellers in
(i) this Agreement or the Disclosure Schedules (without giving effect to any
supplement to the Disclosure Schedules), (ii) any supplement to the Disclosure
Schedules, (iii) the certificate delivered pursuant to Section 8.03 (without
giving effect to the words “in all material respects” in Section 8.01(a)), or
(iv) any other certificate, document, or other writing delivered by Sellers
pursuant to this Agreement;
 
(b)           Any Breach of any covenant or obligation of any Seller in this
Agreement or in any certificate, document, or other writing delivered by any
Seller pursuant to this Agreement;
 
(c)           Any claim by any Person for brokerage or finder’s fees or
commissions or similar payments based upon any agreement or understanding made,
or alleged to have been made, by any such Person with any Seller or any Acquired
Company (or any Person acting on their behalf) in connection with any
Contemplated Transaction;
 
(d)            Any Taxes of any Acquired Company not reflected on the Closing
Date Balance Sheet relating to periods on or prior to the Closing Date, and any
liability of any Acquired Company for Taxes of any other Person, as a transferee
or successor, by Contract or otherwise;
 
(e)           Any product shipped or manufactured by, or any services provided
by, any Acquired Company, in whole or in part, prior to the Closing Date; or
 
Section 11.03                               Indemnification, Payment, and
Reimbursement by Buyer.
 
Buyer shall indemnify and hold harmless Sellers from, and shall pay to Sellers
the amount of, or reimburse Sellers for, any Loss that Sellers or any of them
may suffer, sustain, or become subject to, as a result of, in connection with,
or relating to:
 
(a)           Any Breach of any representation or warranty made by Buyer in (i)
this Agreement, (ii) the certificate delivered pursuant to Section 9.03, or
(iii) in any other certificate, document, or other writing delivered by Buyer
pursuant to this Agreement;
 
(b)           Any Breach of any covenant or obligation of Buyer in this
Agreement or in any certificate, document, or other writing delivered by Buyer
pursuant to this Agreement; or
 
(c)           Any claim by any Person for brokerage or finder’s fees or
commissions or similar payments based upon any agreement or understanding made,
or alleged to have been made, by any such Person with Buyer (or any Person
acting on its behalf) in connection with any Contemplated Transaction.
 
Section 11.04                               Time Limitations.
 
(a)           If the Closing occurs, Sellers shall have liability under Section
11.02(a) with respect to any Breach of a representation or warranty (other than
those in Sections 3.01, 3.02, 3.03, 3.10,
 
 
46

--------------------------------------------------------------------------------

 
 
3.13, 3.19, 3.24, or 3.28, as to which a claim may be made at any time), only if
on or before the date that is three (3) years after the Closing Date, Buyer
notifies Sellers’ Representative of a claim, specifying the factual basis of the
claim in reasonable detail to the extent known by Buyer.
 
(b)           If the Closing occurs, Buyer shall have liability under Section
11.03(a) with respect to any Breach of a representation or warranty (other than
those in Sections 4.01, 4.02, and 4.05, as to which a claim may be made at any
time), only if on or before the date that is three (3) years after the Closing
Date, Sellers notify Buyer of a claim specifying the factual basis of the claim
in reasonable detail to the extent known by Sellers.
 
Section 11.05                               Setoff Right.
 
Upon notice to Sellers’ Representative specifying in reasonable detail the basis
therefore, Buyer may set off any amount to which it claims to be entitled from
any Seller, including any amounts that may be owed under this Article XI or
otherwise, against amounts otherwise payable under any provision of this
Agreement.  The exercise of such right of setoff by Buyer in good faith, whether
or not ultimately determined to be justified, will not constitute a default
under this Agreement, regardless of whether any Seller disputes such setoff
claim, or whether such setoff claim is for a contingent or an un-liquidated
amount.  Neither the exercise of, nor the failure to exercise, such right of
setoff will constitute an election of remedies or limit Buyer in any manner in
the enforcement of any other remedies that may be available to it.
 
Section 11.06                               Third-Party Claims.
 
(a)           A Person benefited by Section 11.02  or 11.03 (an “Indemnified
Person”) shall give notice of the assertion of a Third-Party Claim to Sellers’
Representative or Buyer (an “Indemnifying Person”), as the case may be;
provided, however, that no failure or delay on the part of an Indemnified Person
in notifying an Indemnifying Person will relieve the Indemnifying Person from
any obligation under this Article XI except to the extent that the failure or
delay materially prejudices the defense of the Third-Party Claim by the
Indemnifying Person.
 
(b)           Except as provided in Section 11.06(c), the Indemnifying Person
may elect to assume the defense of the Third-Party Claim with counsel
satisfactory to the Indemnified Person by (A) giving notice to the Indemnified
Person of its election to assume the defense of the Third-Party Claim and (B)
giving the Indemnified Person evidence acceptable to the Indemnified Person that
the Indemnifying Person has adequate financial resources to defend against the
Third-Party Claim and fulfill its obligations under this Article 11, in each
case no later than 10 days after the Indemnified Person gives notice of the
assertion of a Third-Party Claim under Section 11.05(a).
 
(i)           If the Indemnifying Person elects to assume the defense of a
Third-Party Claim:
 
(A)           it shall diligently conduct the defense and, so long as it
diligently conducts the defense, shall not be liable to the Indemnified Person
for any Indemnified Person’s fees or expenses subsequently incurred in
connection with the defense of the Third-Party Claim other than reasonable costs
of investigation;
 
(B)           the election will conclusively establish for purposes of this
Agreement that the Indemnified Person is entitled to relief under this Agreement
for any Loss arising, directly or indirectly, from or in connection with the
Third-Party Claim (subject to the provisions of Section 11.05);
 
 
47

--------------------------------------------------------------------------------

 
 
(C)           no compromise or settlement of such Third-Party Claim may be
effected by the Indemnifying Person without the Indemnified Person’s consent
unless (I) there is no finding or admission of any violation by the Indemnified
Person of any Legal Requirement or any rights of any Person, (II) the
Indemnified Person receives a full release of and from any other claims that may
be made against the Indemnified Person by the Third Party bringing the
Third-Party Claim, and (III) the sole relief provided is monetary damages that
are paid in full by the Indemnifying Person; and
 
(D)           the Indemnifying Person shall have no liability with respect to
any compromise or settlement of such claims effected without its consent.
 
(ii)           If the Indemnifying Person does not assume the defense of a
Third-Party Claim in the manner and within the period provided in Section
11.05(b)(i), or if the Indemnifying Person does not diligently conduct the
defense of a Third-Party Claim, the Indemnified Person may conduct the defense
of the Third-Party Claim at the expense of the Indemnifying Person and the
Indemnifying Person shall be bound by any determination resulting from such
Third-Party Claim or any compromise or settlement effected by the Indemnified
Person.
 
(c)           Notwithstanding the foregoing, if an Indemnified Person determines
in good faith that there is a reasonable probability that a Third-Party Claim
may adversely affect it or any Related Party other than as a result of monetary
damages for which it would be entitled to relief under this Agreement, the
Indemnified Person may, by notice to the Indemnifying Person, assume the
exclusive right to defend, compromise, or settle such Third-Party Claim.
 
(d)           Notwithstanding the provisions of Section 12.12, Sellers consent
to the nonexclusive jurisdiction of any court in which a Proceeding is brought
against any Indemnified Person for purposes of determining any claim that an
Indemnified Person may have under this Agreement with respect to such Proceeding
or the matters alleged therein.
 
(e)           With respect to any Third-Party Claim subject to this Article XI:
 
(i)           any Indemnified Person and any Indemnifying Person, as the case
may be, shall keep the other Person fully informed of the status of such
Third-Party Claim and any related Proceeding at all stages thereof where such
Person is not represented by its own counsel; and
 
(ii)           both the Indemnified Person and the Indemnifying Person, as the
case may be, shall render to each other such assistance as they may reasonably
require of each other and shall cooperate in good faith with each other in order
to ensure the proper and adequate defense of any Third-Party Claim.
 
(f)           With respect to any Third-Party Claim subject to this Article XI,
the parties shall cooperate in a manner to preserve in full (to the extent
possible) the confidentiality of all confidential information and the
attorney-client and work-product privileges.  In connection therewith, each
party agrees that:
 
(i)           It shall use its best efforts, in respect of any Third-Party Claim
in which it has assumed or participated in the defense, to avoid production of
confidential information (consistent with applicable law and rules of
procedure); and
 
 
48

--------------------------------------------------------------------------------

 
 
(ii)           All communications between any party and counsel responsible for
or participating in the defense of any Third-Party Claim shall, to the extent
possible, be made so as to preserve any applicable attorney-client or
work-product privilege.
 
(g)           Any claim under this Article XI for any matter involving a
Third-Party Claim shall be indemnified, paid, or reimbursed promptly.  If the
Indemnified Person shall for any reason assume the defense of a Third-Party
Claim, the Indemnifying Person shall reimburse the Indemnified Person on a
monthly basis for the costs of investigation and the reasonable fees and
expenses of counsel retained by the Indemnified Person.
 
Section 11.07                               Other Claims.
 
A claim under this Article XI for any matter not involving a Third-Party Claim
may be made by notice to Sellers’ Representative or Buyer, as the case may be,
and shall be indemnified, paid, or reimbursed promptly after such notice.
 
Section 11.08                               Strict Liability or Indemnitee
Negligence.
 
THE PROVISIONS IN THIS ARTICLE XI SHALL BE ENFORCEABLE REGARDLESS OF WHETHER THE
LIABILITY IS BASED UPON PAST, PRESENT, OR FUTURE ACTS, CLAIMS, OR LEGAL
REQUIREMENTS (INCLUDING ANY PAST, PRESENT, OR FUTURE ENVIRONMENTAL LAW,
OCCUPATIONAL SAFETY AND HEALTH LAW, OR PRODUCTS LIABILITY, SECURITIES, OR OTHER
LEGAL REQUIREMENT) AND REGARDLESS OF WHETHER ANY PERSON (INCLUDING THE PERSON
FROM WHOM RELIEF IS SOUGHT) ALLEGES OR PROVES THE SOLE, CONCURRENT,
CONTRIBUTORY, OR COMPARATIVE NEGLIGENCE OF THE PERSON SEEKING RELIEF, OR THE
SOLE OR CONCURRENT STRICT LIABILITY IMPOSED UPON THE PERSON SEEKING RELIEF.
 
ARTICLE XII.
MISCELLANEOUS
 
Section 12.01                               Expenses.
 
(a)           Except as otherwise provided in this Agreement or the other
documents to be delivered pursuant to this Agreement, each party – Sellers and
Buyer - will bear its respective fees and expenses incurred in connection with
the preparation, negotiation, execution, and performance of this Agreement and
the consummation and performance of the Contemplated Transactions, including all
fees and expenses of its Representatives. No Acquired Company has incurred, and
Sellers will cause the Acquired Companies not to incur, any fees or expenses in
connection with this Agreement and the Contemplated Transactions; provided,
however, that to the extent such fees and expenses have been incurred by an
Acquired Company, Sellers will reimburse the Acquired Company for such fees and
expenses prior to the Closing.  The obligation of each party to bear its own
fees and expenses will be subject to any rights of such party arising from a
Breach of this Agreement by another party.
 
(b)           All stamp, documentary, and other transfer Taxes (including any
penalties and interest) incurred in connection with this Agreement, whether
pertaining to the Acquired Interests or any assets and properties of the
Acquired Companies, will be paid by Sellers.  Each Seller will, at its own
expense, file all necessary Tax Returns and other documentation with respect to
all such Taxes.
 
Section 12.02                               Public Announcements.
 
 
49

--------------------------------------------------------------------------------

 
 
Notwithstanding any confidentiality obligation to which Buyer is subject, any
public announcement, including any press release, communication to employees,
customers, suppliers, or others having dealings with the Acquired Companies, or
similar publicity with respect to this Agreement or any Contemplated
Transaction, will be issued, at such time, in such manner, and containing such
content as Buyer determines.
 
Section 12.03                               Disclosure Schedules.
 
(a)           In the event of any inconsistency between the statements in this
Agreement and those in the Disclosure Schedules (other than an exception
expressly set forth as such in the Disclosure Schedules with respect to a
specifically identified representation or warranty), the statements in this
Agreement will control.
 
(b)           Notwithstanding anything to the contrary contained in the
Disclosure Schedules or any supplement to the Disclosure Schedules, the
statements in the Disclosure Schedules, and those in any supplement thereto,
relate only to the provisions in the Sections of this Agreement to which they
expressly relate and not to any other provision in this Agreement.
 
Section 12.04                               Nature of Sellers’ Obligations.
 
The liabilities of Sellers under this Agreement are joint and several.  Sellers,
jointly and severally, shall cause each Acquired Company to take, or refrain
from taking, all actions as may be necessary or appropriate to implement this
Agreement.
 
Section 12.05                               Sellers’ Representative.
 
(a)           Each Seller constitutes and appoints Henrik Andreas Leo Ellefsen
as its representative (the “Sellers’ Representative”) and its true and lawful
attorney in fact, with full power and authority in its name and on its behalf:
 
(i)           to act on such Seller’s behalf in the absolute discretion of
Sellers’ Representative with respect to all matters relating to this Agreement,
including execution and delivery of any amendment, supplement, or modification
of this Agreement and any waiver of any claim or right arising out of this
Agreement; and
 
(ii)           in general, to do all things and to perform all acts, including
executing and delivering all agreements, certificates, receipts, instructions,
and other instruments contemplated by or deemed advisable to effectuate the
provisions of this Section 12.05.
 
This appointment and grant of power and authority is coupled with an interest
and is in consideration of the mutual covenants made in this Agreement and is
irrevocable and will not be terminated by any act of any Seller or by operation
of law, whether by the death or incapacity of any Seller or by the occurrence of
any other event.  Each Seller hereby consents to the taking of any and all
actions and the making of any decisions required or permitted to be taken or
made by Sellers’ Representative pursuant to this Section 12.05.  Each Seller
agrees that Sellers’ Representative shall have no obligation or liability to any
Person for any action taken or omitted by Sellers’ Representative in good faith,
and each Seller shall indemnify and hold harmless Sellers’ Representative from,
and shall pay to Sellers’ Representative the amount of, or reimburse Sellers’
Representative for, any Loss that Sellers’ Representative may suffer, sustain,
or become subject to as a result of any such action or omission by Sellers’
Representative under this Agreement.
 
 
50

--------------------------------------------------------------------------------

 
 
(b)           Buyer shall be entitled to rely upon any document or other paper
delivered by Sellers’ Representative as being authorized by Sellers, and Buyer
shall not be liable to any Seller for any action taken or omitted to be taken by
Buyer based on such reliance.
 
(c)           Until all obligations under this Agreement shall have been
discharged (including all indemnification obligations under Article XI), Sellers
who, immediately prior to the Closing, are entitled in the aggregate to receive
more than 50% of the Purchase Price, may, from time to time upon notice to
Buyer, appoint a new Sellers’ Representative upon the death, incapacity, or
resignation of Sellers’ Representative.  If, after the death, incapacity, or
resignation of Sellers’ Representative, a successor Sellers’ Representative
shall not have been appointed by Sellers within 15 Business Days after a request
by Buyer, Buyer may appoint a Sellers’ Representative from among the Sellers to
fill any vacancy so created by notice of such appointment to Sellers.
 
Section 12.06                               Further Assurances.
 
The parties will (a) execute and deliver to each other such other documents and
(b) do such other acts and things as a party may reasonably request for the
purpose of carrying out the intent of this Agreement, the Contemplated
Transactions, and the documents to be delivered pursuant to this Agreement.
 
Section 12.07                               Entire Agreement.
 
This Agreement supersedes all prior agreements, whether written or oral, between
the parties with respect to its subject matter (including any letter of intent
and, upon the Closing, any confidentiality obligation to which Buyer is subject)
and constitutes (along with the Disclosure Schedules, the exhibits, and the
other documents to be delivered pursuant to this Agreement) a complete and
exclusive statement of the terms of the agreement between the parties with
respect to the subject matter of this Agreement.
 
Section 12.08                               Modification.
 
This Agreement may only be amended, supplemented, or otherwise modified by a
writing executed by the Buyer and the Sellers’ Representative.
 
Section 12.09                               Assignments and Successors.
 
No party may assign any of its rights or delegate any of its obligations under
this Agreement without the prior consent of the other parties, except that Buyer
may assign any of its rights and delegate any of its obligations under this
Agreement to any Subsidiary of Buyer and, after the Closing, to the purchaser of
all or a substantial part of the equity securities or business of the Acquired
Companies and may collaterally assign its rights under this Agreement to any
financial institution providing financing in connection with the Contemplated
Transactions.  Any purported assignment of rights or delegation of obligations
in violation of this Section 12.09 will be void.  Subject to the foregoing, this
Agreement will apply to, be binding in all respects upon, and inure to the
benefit of the heirs, executors, administrators, legal representatives,
successors, and permitted assigns of the parties.
 
Section 12.10                               No Third-Party Rights.
 
Other than the Indemnified Persons and the parties, no Person will have any
legal or equitable right, remedy, or claim under or with respect to this
Agreement.  This Agreement may be amended or terminated, and any provision of
this Agreement may be waived, without the consent of any Person who is not a
party to the Agreement.
 
 
51

--------------------------------------------------------------------------------

 
 
Section 12.11                               Remedies Cumulative.
 
The rights and remedies of the parties are cumulative and not alternative.
 
Section 12.12                                Governing Law, Jurisdiction and
Service of Process.
 
All matters relating to or arising out of this Agreement or any Contemplated
Transaction and the rights of the parties (whether sounding in contract, tort,
or otherwise) will be governed by and construed and interpreted under the laws
of the State of Delaware without regard to conflicts of laws principles that
would require the application of any other law. Except as otherwise provided in
this Agreement, any Proceeding arising out of or relating to this Agreement or
any Contemplated Transaction shall be brought in the courts of the State of
Utah, County of Salt Lake City, or, if it has or can acquire jurisdiction, in
the United States District Court for the District of Utah, and each of the
parties irrevocably submits to the exclusive jurisdiction of each such court in
any such Proceeding, waives any objection it may now or hereafter have to venue
or to convenience of forum, agrees that all claims in respect of such Proceeding
shall be heard and determined only in any such court, and agrees not to bring
any Proceeding arising out of or relating to this Agreement or any Contemplated
Transaction in any other court.  Each party acknowledges and agrees that this
Section 12.12 constitutes a voluntary and bargained-for agreement between the
parties.  Process in any Proceeding referred to in the first sentence of this
Section or in Section 11.06(d) may be served on any party anywhere in the world,
including by sending or delivering a copy of the process to the party to be
served at the address and in the manner provided for the giving of notices in
Section 12.17.  Nothing in this Section 12.12 will affect the right of any party
to serve legal process in any other manner permitted by law or at equity.
 
Section 12.13                               Waiver of Jury Trial.
 
EACH PARTY, KNOWINGLY, VOLUNTARILY, and INTENTIONALLY, WAIVES ITS right to trial
by jury in any proceeding arising out of or relating to this Agreement or any
Contemplated Transaction, whether sounding in contract, tort, or otherwise.
 
Section 12.14                               Attorneys’ Fees.
 
In the event any Proceeding is brought in respect of this Agreement or any of
the documents referred to in this Agreement, the prevailing party will be
entitled to recover reasonable attorneys’ fees and other costs incurred in such
Proceeding, in addition to any relief to which such party may be entitled.
 
Section 12.15                               Enforcement of Agreement.
 
Sellers acknowledge and agree that Buyer would be irreparably harmed if any of
the provisions of this Agreement are not performed in accordance with their
specific terms and that any Breach of this Agreement by Sellers could not be
adequately compensated in all cases by monetary damages alone.  Accordingly,
Sellers agree that, in addition to any other right or remedy to which Buyer may
be entitled at law or in equity, Buyer shall be entitled to enforce any
provision of this Agreement by a decree of specific performance and to obtain
temporary, preliminary, and permanent injunctive relief to prevent Breaches or
threatened Breaches, without posting any bond or giving any other undertaking.
 
Section 12.16                               No Waiver.
 
Neither any failure nor any delay by any party in exercising any right, power,
or privilege under this Agreement or any of the documents referred to in this
Agreement will operate as a waiver of such right, power, or privilege, and no
single or partial exercise of any such right, power, or privilege will preclude
 
 
52

--------------------------------------------------------------------------------

 
 
any other or further exercise of such right, power, or privilege or the exercise
of any other right, power, or privilege. To the maximum extent permitted by
applicable Legal Requirements, (a) no claim or right arising out of this
Agreement or any of the documents referred to in this Agreement can be waived by
a party, in whole or in part, unless made in a writing signed by such party or
Sellers’ Representative on behalf of a Seller; (b) a waiver given by a party
will only be applicable to the specific instance for which it is given; and (c)
no notice to or demand on a party will (i) waive or otherwise affect any
obligation of that party or (ii) affect the right of the party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.
 
Section 12.17                               Notices.
 
All notices and other communications required or permitted by this Agreement
shall be in writing and will be effective, and any applicable time period shall
commence, when (a) delivered to the following address by hand or by a nationally
recognized overnight courier service (costs prepaid) addressed to the following
address or (b) transmitted electronically to the following facsimile numbers or
e-mail addresses, in each case marked to the attention of the Person (by name or
title) designated below (or to such other address, facsimile number, e-mail
address, or Person as a party may designate by notice to the other parties):
 
Sellers:
 
Jeckelson Investments Limited
Reg.no: HE 206312
Nauusis, 1, Karapatahis Building, PC 6018
Larmaca, Cyprus


E-mail address: anders.holmstedt@aitellu.com


with a copy to:
 
Mr. Henrik Andreas Leo Ellefsen
Skovbovaengets Sidealle 3
4000 Roskilde
Denmark


Fax no.:
E-mail address: henrik@ellefsen.com


Buyer:
 
StrategaBiz, Inc.
isin.no: US86271B1061




with a copy to:
 
Stratega ApS
Nørreeng 7
2950 Vedbæk
Denmark
Attention: Mr. Brian Palm Svaneeng Mertz
Email address: Mertz@cryptosign.com
 
 
53

--------------------------------------------------------------------------------

 


with a copy to:


Carman Lehnhof Israelsen, LLP
Attention: J. Martin Tate, Esq.
299 S. Main Street, Suite 1300
Salt Lake City, UT 84101
Email address:  mtate@clilaw.com




Section 12.18                               Severability.
 
If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect.  Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.
 
Section 12.19                               Time of Essence.
 
With regard to all dates and time periods set forth or referred to in this
Agreement, time is of the essence.
 
Section 12.20                               Counterparts and Electronic
Signatures.
 
(a)           This Agreement and other documents to be delivered pursuant to
this Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy and all of which, when taken together, will be
deemed to constitute one and the same agreement or document, and will be
effective when counterparts have been signed by each of the parties and
delivered to the other parties.
 
(b)           A manual signature on this Agreement or other documents to be
delivered pursuant to this Agreement, an image of which shall have been
transmitted electronically, will constitute an original signature for all
purposes.  The delivery of copies of this Agreement or other documents to be
delivered pursuant to this Agreement, including executed signature pages where
required, by electronic transmission will constitute effective delivery of this
Agreement or such other document for all purposes.
 
 
[SIGNATURE PAGE FOLLOWS]
 
 
54

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.
 
Sellers (JIL and Keyholders:
 
Jeckelson Investments Limited
Reg.no.: HE 206312
 
 
By: _________________________________
Name:
Title: _______________________________
Number of Shares: 100% of Company
 
Cosibears ApS
Reg.no: 32831303
By: _________________________________
Name: Henrik Ellefsen
Title:___Sole director__
 
Henrik Andreas Leo Ellefsen
By:_________________________________
Name: ______________________________
 
Thomas Wong
By:_________________________________
Name: ______________________________
 
Wilhelm Marius Castberg
By:_________________________________
Name: ______________________________
 
 
Company
CryptoCorum, Ltd.
Reg. no: C37358
By: ________________________________
Name: Michael Zammit and Anders Holmstedt
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
Buyer:
 
StrategaBiz, Inc.
isin.no.: US86271B1061
By: _______________________________
Brian Palm Svaneeng Mertz, CEO & Director
 
 
By: _______________________________
Ole Sigetty, Director
 
By: __________________________________
Søren Jonassen, Director,
Chairman of the Board
 
 
 
       



 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Seller’s Release Form
 


 


 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B
 
Stockholders’ Agreement
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


 
Exhibit C
 
Consents
 


 


 


 
 
 

--------------------------------------------------------------------------------

 
 